
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(a)


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

among

HAGGAR CLOTHING CO.,
a Nevada corporation,

HAGGAR CORP.,
a Nevada Corporation,

JPMORGAN CHASE BANK,
individually and as Agent,

COMERICA BANK,
as a documentation agent,

GUARANTY BANK,
as a documentation agent

and

THE BANKS LISTED HEREIN

J.P. MORGAN SECURITIES INC.,
as sole bookrunner and sole lead arranger

dated as of
13 June 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Table of Contents


 
   
  Page #

--------------------------------------------------------------------------------

ARTICLE 1.   DEFINITIONS   1
1.1.
 
DEFINITIONS
 
1 1.2.   GENDER AND NUMBER   13 1.3.   REFERENCES TO AGREEMENT   13
ARTICLE 2.
 
THE CREDITS
 
13
2.1.
 
ADVANCES AND LETTERS OF CREDIT
 
13 2.2.   USE OF PROCEEDS   14 2.3.   OPTIONAL PRINCIPAL PAYMENTS   14 2.4.  
REDUCTION OR TERMINATION OF COMMITMENTS   14 2.5.   FEES   14 2.6.   METHODS OF
BORROWING AND APPLICATION AND ISSUANCE OF LETTERS OF CREDIT   15 2.7.   METHOD
OF SELECTING RATE OPTIONS AND INTEREST PERIODS: CALCULATION OF INTEREST   17
2.8.   BORROWING BASE AND BORROWING BASE CERTIFICATE   18 2.9.   METHOD OF
PAYMENT   18 2.10.   NOTES, TELEPHONIC NOTICES   19 2.11.   INTEREST PAYMENT
DATES, INTEREST BASIS   19 2.12.   MANDATORY PRINCIPAL PAYMENTS   20 2.13.  
NOTIFICATION OF LOANS, INTEREST RATES, PREPAYMENTS AND COMMITMENT REDUCTIONS  
20 2.14.   MAXIMUM INTEREST, HIGHEST LAWFUL RATE   20 2.15.   INTEREST RECAPTURE
  21
ARTICLE 3.
 
CHANGE IN CIRCUMSTANCES; INDEMNIFICATION
 
21
3.1.
 
YIELD PROTECTION
 
21 3.2.   AVAILABILITY OF INTEREST RATE   22 3.3.   DISCRETION OF BANKS AS TO
MANNER OF FUNDING   22 3.4.   FAILURE TO PAY OR BORROW ON CERTAIN DATES   22
3.5.   BANK CERTIFICATES, SURVIVAL OF INDEMNITY   23
ARTICLE 4.
 
CONDITIONS PRECEDENT
 
23
4.1.
 
AMENDMENT AND RESTATEMENT
 
23 4.2.   EACH ADVANCE   24
ARTICLE 5.
 
REPRESENTATIONS AND WARRANTIES
 
25
5.1.
 
CORPORATE EXISTENCE AND AUTHORITY
 
25 5.2.   COMPLIANCE WITH LAWS   25 5.3.   LITIGATION   25 5.4.   COMPLIANCE
WITH LAWS AND CONTRACTS   25 5.5.   FINANCIAL STATEMENTS   26 5.6.   MATERIAL
ADVERSE EFFECT   26 5.7.   TAXES   26 5.8.   GOVERNMENT REGULATION   26 5.9.  
PROPERTIES, LIENS   26 5.10.   LEASES   26

i

--------------------------------------------------------------------------------

5.11.   SUBSIDIARIES   26 5.12.   ERISA   26 5.13.   DEFAULTS   27 5.14.  
ACCURACY OF INFORMATION   27 5.15.   USE OF PROCEEDS, MARGIN STOCK   27 5.16.  
NO FINANCING OF CORPORATE TAKEOVERS   27 5.17.   INSIDER   27
ARTICLE 6.
 
AFFIRMATIVE COVENANTS
 
27
6.1.
 
FINANCIAL REPORTING
 
28 6.2.   USE OF PROCEEDS   28 6.3.   NOTICE OF DEFAULT, ETC   28 6.4.   TAXES  
28 6.5.   PAYMENT AND PREPAYMENT OF OBLIGATIONS   29 6.6.   MAINTENANCE OF
CORPORATE EXISTENCE, ASSETS, BUSINESS AND INSURANCE   29 6.7.   INSPECTION   29
6.8.   COMPLIANCE WITH LAW   29 6.9.   ERISA COMPLIANCE   29
ARTICLE 7.
 
NEGATIVE COVENANTS
 
30 7.1.   LIENS   30 7.2.   LINES OF BUSINESS   30 7.3.   INDEBTEDNESS   30 7.4.
  MERGERS AND ACQUISITIONS   30 7.5.   AFFILIATES   31 7.6.   FIXED CHARGE
REQUIREMENT   31 7.7.   FUNDED DEBT LIMITATION   31 7.8.   NET WORTH   31 7.9.  
INVENTORY TURN   31 7.10.   SALE OF ASSETS   31 7.11.   SUBSIDIARIES   32 7.12.
  FOREIGN SUBSIDIARIES   32 7.13.   DISTRIBUTIONS   32 7.14.   INTERCOMPANY
INDEBTEDNESS   32 7.15.   CAPITAL EXPENDITURES LIMITATION   33 7.16.   SWAP
AGREEMENTS   33 7.17.   RESTRICTIVE AGREEMENTS   33
ARTICLE 8.
 
DEFAULTS
 
34
8.1.
 
REPRESENTATION OR WARRANTY
 
34 8.2.   NONPAYMENT   34 8.3.   PREPAYMENT   34 8.4.   COVENANTS   34 8.5.  
OTHER   34 8.6.   MATERIAL INDEBTEDNESS   34 8.7.   INSOLVENCY   34 8.8.  
RECEIVER   35 8.9.   APPROPRIATION   35 8.10.   JUDGMENTS   35

ii

--------------------------------------------------------------------------------

8.11.   ERISA   35 8.12.   MATERIAL AGREEMENT   35 8.13.   CHANGE IN CONTROL  
35
ARTICLE 9.
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
35 9.1.   REMEDIES UPON-DEFAULT   35 9.2.   REMEDIES UPON UNMATURED DEFAULT   36
9.3.   AMENDMENTS AND WAIVERS   36 9.4.   PRESERVATION OF RIGHTS   37 9.5.  
PERFORMANCE BY AGENT OR BANKS   37 9.6.   RIGHTS OF SETOFF   37 9.7.   REMEDIES
CUMULATIVE, CONCURRENT AND NON-EXCLUSIVE   37
ARTICLE 10.
 
GENERAL PROVISIONS
 
38
10.1.
 
BENEFIT OF AGREEMENT
 
38 10.2.   ASSIGNMENTS AND PARTICIPATIONS   38 10.3.   SURVIVAL OF
REPRESENTATIONS   41 10.4.   GOVERNMENT REGULATION   41 10.5.   TAXES   41 10.6.
  CHOICE OF LAW   42 10.7.   HEADINGS   42 10.8.   ENTIRETY; WRITTEN AGREEMENT  
42 10.9.   ACCOUNTING   42 10.10.   SEVERAL OBLIGATIONS   42 10.11.   EXPENSES;
INDEMNIFICATION   42 10.12.   SEVERABILITY   43 10.13.   CHOICE OF FORUM   43
10.14.   REVOLVING CREDIT   43
ARTICLE 11.
 
THE AGENT
 
43
11.1.
 
APPOINTMENT AND POWERS
 
43 11.2.   POWERS   43 11.3.   POSSESSION OF INSTRUMENTS BY THE AGENT   44 11.4.
  DEBTOR-CREDITOR RELATIONSHIP   44 11.5.   GENERAL IMMUNITY   44 11.6.   NO
RESPONSIBILITY FOR LOANS, RECITALS, ETC   44 11.7.   RIGHT TO INDEMNITY   44
11.8.   ACTION ON INSTRUCTIONS OF THE BANKS   45 11.9.   EMPLOYMENT OF THE AGENT
AND COUNSEL   45 11.10.   RELIANCE ON DOCUMENTS; COUNSEL   45 11.11.   MAY TREAT
PAYEE AS OWNER   45 11.12.   THE AGENT'S REIMBURSEMENT   45 11.13.   RIGHTS AS A
BANK   45 11.14.   BANK CREDIT DECISION   45 11.15.   SUCCESSOR AGENT   45
11.16.   DISTRIBUTION OF INFORMATION   46 11.17.   NON-ADVANCING BANKS   46
11.18.   BENEFIT OF THE BANKS   46 11.19.   DOCUMENTATION AGENTS   47

iii

--------------------------------------------------------------------------------


ARTICLE 12.
 
RATABLE PAYMENTS
 
47
12.1.
 
RATABLE PAYMENTS
 
47
ARTICLE 13.
 
NOTICES
 
47
13.1.
 
NOTICE
 
47
ARTICLE 14.
 
COUNTERPARTS
 
48
ARTICLE 15.
 
AMENDMENT AND RESTATEMENT
 
48


INDEX TO SCHEDULES AND EXHIBITS


SCHEDULES


Schedule 1   —   Current Members of the Boards of Directors of Haggar and the
Company Schedule 2   —   Existing Standby Letters of Credit Schedule 3   —  
Domestic and Foreign Subsidiaries Schedule 4   —   Commitments Schedule 5   —  
Addresses for Notices Schedule 6   —   Existing Indebtedness


EXHIBITS


Exhibit A   —   Form of Borrowing Base Certificate Exhibit C   —   Form of Note
Exhibit D   —   Compliance Certificate

iv

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


        This Second Amended and Restated Credit Agreement is entered into as of
June 13, 2002, by and among Haggar Clothing Co., a Nevada corporation, Haggar
Corp., a Nevada corporation, the Banks listed on the signature pages of this
Agreement and JPMorgan Chase Bank (formerly The Chase Manhattan Bank who was
successor in interest by merger to Chase Bank of Texas, National Association who
was formerly Texas Commerce Bank National Association), individually and as
Agent for the Banks.


RECITALS

        A.    Haggar Clothing Co., Haggar Corp., Texas Commerce Bank National
Association (now JPMorgan Chase Bank) and certain other lenders entered into
that certain First Amended and Restated Credit Agreement dated as of
September 18, 1996 (as amended or otherwise modified by that certain First
Amendment to First Amended and Restated Credit Agreement dated as of
December 31, 1996, that certain Second Amendment to First Amended and Restated
Credit Agreement dated as of June 30, 1997, that certain Third Amendment to
First Amended and Restated Credit Agreement dated as of December 15, 1997, that
certain Fourth Amendment to First Amended and Restated Credit Agreement dated as
of June 30, 1998, that certain Fifth Amendment to First Amended and Restated
Credit Agreement dated as of December 29, 1998, that certain Sixth Amendment to
First Amended and Restated Credit Agreement dated as of May 28, 1999, that
certain Seventh Amendment to First Amended and Restated Credit Agreement dated
as of February 18, 2000, that certain Eighth Amendment to First Amended and
Restated Credit Agreement dated as of May 11, 2001, that certain Ninth Amendment
to First Amended and Restated Credit Agreement dated as of January 9, 2002 and
that certain Master Assignment and Assumption Agreement dated as of June 13,
2002, the "Prior Agreement").

        B.    The Parties desire to amend the Prior Agreement and restate it in
its entirety as hereinafter provided.

        In consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, and subject to the
terms of all the Loan Documents, the Parties hereby agree as follows:


ARTICLE 1.

DEFINITIONS


        1.1.    Definitions.    As used in this Agreement, the following terms
shall have following meanings:

        "Advance" means a Eurodollar Advance, a Fixed CD Rate Advance or a
Floating Rate Advance.

        "Affiliate" means any Person directly or indirectly controlling,
controlled by or under direct or indirect common control with any other Person.
A Person shall be deemed to control another Person if the controlling Person
owns ten percent (10%) or more of any class of stock of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise.

        "Agent" means JPMorgan Chase Bank, formerly The Chase Manhattan Bank
(who was the successor in interest by merger to Chase Bank of Texas, National
Association, who was formerly known as Texas Commerce Bank National
Association), and any successor Agent appointed pursuant to Section 11.15.

        "Agreement" means this Second Amended and Restated Credit Agreement, as
it may be further amended or modified from time to time.

1

--------------------------------------------------------------------------------


        "Alternate Base Rate" means, for any date, a rate per annum (rounded
upwards, if necessary, to the next higher 1/100%) equal to the greater of
(a) the Prime Rate in effect on such day or (b) the Fed Funds Rate in effect for
such day plus one-half percent (1/2%). Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Fed Funds Rate shall be effective on the
effective date of such change in the Prime Rate or the Fed Funds Rate. If for
any reason the Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Fed Funds
Rate for any reason, including the inability or failure of the Agent to obtain
sufficient bids or publications in accordance with the terms hereof, the
Alternate Base Rate shall be the Prime Rate until the circumstances giving rise
to such inability no longer exist.

        "Application" means any Application and Agreement for Letter of Credit
delivered to the Agent for or in connection with any Letter of Credit, and
substantially in the form of JPMorgan Chase Bank's then most recent standard
form.

        "Assessment Rate" means, for any CD Interest Period, the net assessment
rate per annum payable to the Federal Deposit Insurance Corporation (or any
successor) for the insurance of domestic deposits of the Agent, in its capacity
as a Bank, during the calendar year in which the first day of such CD Interest
Period falls, as reasonably estimated by the Agent on the first day of such CD
Interest Period.

        "Authorized Officer" means the Chief Executive Officer, President, Chief
Financial Officer, any Senior Vice President of Finance, any Vice President of
Finance or the Treasurer, in each case acting singly.

        "Banks" means the banks listed on Schedule 4 of this Agreement
(including JPMorgan Chase Bank in its capacity as a Bank but not in its capacity
as the Agent), and their respective successors and assigns.

        "Base Eurodollar Rate" means, with respect to a Eurodollar Advance for
the relevant Eurodollar Interest Period, the rate appearing on Page 3750 of the
Dow Jones Market Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Eurodollar Interest Period, as the rate for
dollar deposits with a maturity comparable to such Eurodollar Interest Period.
In the event that such rate is not available at such time for any reason, then
the "Base Eurodollar Rate" with respect to such Eurodollar Advance for such
Eurodollar Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Eurodollar Interest Period.

        "Base Fixed CD Rate" means, with respect to a Fixed CD Rate Advance for
the relevant CD Interest Period, the rate determined by the Agent as the
prevailing bid rate for the purchase at face value at or before 10:00 a.m.
(Dallas, Texas time) on the first day of such CD Interest Period by three
(3) certificate of deposit dealers in New York, New York of recognized standing
selected by the Agent (or its Affiliates) of certificates of deposit of the
Agent in the approximate amount of such Fixed CD Rate Advance and having a
maturity approximately equal to such CD Interest Period.

        "Borrowing Base" means an amount calculated as of the last day of each
fiscal month, equal to the sum of (i) eighty percent (80%) of Eligible
Receivables, and (ii) fifty percent (50%) of Eligible Inventory (each of (i) and
(ii) as determined pursuant to the most recent Borrowing Base Certificate
delivered by the Company to the Agent pursuant to Sections 2.8 or 6.1(d));
provided however, that the

2

--------------------------------------------------------------------------------


portion of the Borrowing Base attributable to Eligible Inventory shall not be
greater than sixty percent (60%) of the Total Commitments.

        "Borrowing Base Availability" means at any time the amount by which the
Borrowing Base exceeds the sum of the principal amount of all outstanding
Advances.

        "Borrowing Base Certificate" means a certificate substantially in the
form of Exhibit A to this Agreement, duly executed by the Chief Financial
Officer of the Company.

        "Borrowing Base Deficiency" means the amount, if any, by which the sum
of the outstanding principal balance of all Notes exceeds the Borrowing Base in
effect on such date.

        "Borrowing Date" means a date, which shall be a Business Day, on which
an Advance is made hereunder.

        "Business Day" means (a) with respect to borrowing, payment or rate
selection of Eurodollar Advances, a day on which banks are open for business in
Dallas, Texas and London, England and on which dealings in U.S. Dollars are
carried on in the interbank Eurodollar market where Agent (or its Affiliates)
conducts foreign exchange and currency operations, and (b) for all other
purposes, a day on which banks are open for business in Dallas, Texas, and New
York, New York.

        "Capital Expenditures" means capital expenditures according to GAAP less
the amount thereof financed by any long-term Indebtedness, the terms of which
are acceptable to the Banks.

        "Capitalized Lease Obligations" means any obligation, as lessee or
guarantor, to pay rent under a lease of real or personal property, which
obligation is required to be capitalized on a balance sheet of the lessee or
guarantor prepared in accordance with GAAP. As used herein, a principal payment
on a Capitalized Lease Obligation shall mean the portion of any payment which is
treated as a principal payment on the financial statements of the lessee or
guarantor, prepared in accordance with GAAP.

        "CD Interest Period" means, with respect to a Fixed CD Rate Advance, a
period of thirty (30), sixty (60), ninety (90) or one hundred eighty (180) days
(and, if all of the Banks elect in their sole discretion to offer a longer
period, then a longer period of days) commencing on a Business Day selected by
the Company pursuant to Section 2.7; provided that in no event shall any CD
Interest Period extend beyond the Termination Date. If such CD Interest Period
would end on a day that is not a Business Day, such CD Interest Period shall end
on the next succeeding Business Day.

        "CD Margin" means (a) on the Effective Date, one and three-fourths
(13/4%) per annum, (b) at any time when the Funded Debt Ratio is equal to or
less than 1.50 to 1, one and three-eighths percent (13/8%) per annum, (c) at any
time when the Funded Debt Ratio is greater than 1.50 to 1 but less than or equal
to 2.00 to 1, one and five-eighths percent (15/8%) per annum, (d) at any time
when the Funded Debt Ratio is greater than 2.00 to 1 but less than or equal to
2.50 to 1, one and three-fourths (13/4%) per annum, and (e) at any time when the
Funded Debt Ratio is greater than 2.50 to 1, one and seven-eighths percent
(17/8%) per annum. Each adjustment to the previously calculated or effective CD
Margin shall be effective five (5) Business Days following the Agent's receipt
of the reports to be delivered by the Company pursuant to Sections 6.1 (a), (b)
and (c).

        A "Change in Control" shall be deemed to have occurred in any of the
following:

        (a)  if, at any time, any one (1) Person or any one (1) group (within
the meaning of Rule 13d-5 promulgated by the Securities and Exchange Commission
as in effect on the date hereof), other than a Person or group consisting of
(A) Existing Shareholders or their Affiliates, (B) members of the Family Group,
or (C) Persons who/which are not required to file a Schedule 13D by virtue of
Rule 13d-l(b)(l) promulgated by the Securities and Exchange Commission, shall
own, directly or—indirectly, beneficially or of record, in the aggregate shares
representing more than twenty percent (20%) of the voting power represented by
the issued and

3

--------------------------------------------------------------------------------

outstanding capital stock of the Company or Haggar or which upon the occurrence
of an event or passage of time or both could be converted into or could exercise
twenty percent (20%) of such aggregate voting power; or

        (b)  if, at any time, the individuals who are members of the Board of
Directors of Haggar or the Company, respectively, as of the date of this
Agreement, being those individuals listed in Schedule 1 attached hereto, or any
lesser combination thereof or any individuals nominated thereby, do not
constitute a majority of the respective Boards of Directors of Haggar or the
Company.

        "Chief Financial Officer" means the officer of the Company or other
entity designated as such, or in absence of such designation, the President,
Chief Executive Officer or Senior Vice President—Finance of the same.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Commitment" means, for any Bank, the amount set forth opposite such
Bank's name on Schedule 4 hereto or in the most recent assignment executed by
such Bank pursuant to Section 10.2, as such amount may be reduced pursuant to
Section 2.4. "Commitments" means the aggregate of such amounts for all of the
Banks.

        "Company" means Haggar Clothing Co., a Nevada corporation.

        "Company Group" means, at any time, Haggar, the Company, and their
respective Subsidiaries.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C to this Agreement and Annexes thereto, duly executed by the Chief
Financial Officer of the Company.

        "Controlled Group" means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Company, are treated as a single employer
under Section 414(b) or 414(c) of the Code.

        "Dated Invoice" means an invoice having an effective date later than the
date of the sale and delivery of the Inventory or services giving rise to such
invoice.

        "Debtor Relief Laws" means the Bankruptcy Code of the United States, as
amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

        "Default" means an event described in Article 8.

        "Default Rate" means the lesser of (a) the Highest Lawful Rate or
(b) the Alternate Base Rate plus five percent (5%) per annum.

        "Distributions" of any Person means, with respect to any stock issued by
such Person: (a) the retirement, redemption, purchase or other acquisition for
value of any such stock (other than pursuant to contractual obligations existing
as of the Effective Date to repurchase the outstanding shares of the stock of
Haggar from any holder thereof which is an officer, director or employee of any
member of the Company Group), (b) the declaration or payment of any dividend or
other distribution on or with respect to such stock, (c) any loan or advance by
such Person to, or other investment by such Person in, the holder of any such
stock (other than advances to shareholders reflected as accounts receivable, to
the extent that the aggregate amounts thereof do not exceed the greater of
(i) the amounts permitted be made pursuant to the provisions of Section 7.13, or
(ii) $250,000, after deducting therefrom all loans or advances due and owing by
the Company Group, in the aggregate, to its shareholders, in the aggregate), and
(d) any other payment (other than salaries of employees or advances made in the
ordinary course of business to employees for travel and other expenses incurred

4

--------------------------------------------------------------------------------


in the ordinary course of business, including, but not limited to, premiums for
policies of insurance) by such Person with respect to such stock.

        "Dollars" and the "$" symbol refer to currency of the United States of
America.

        "Domestic Subsidiaries" means any Subsidiary which is organized under
the laws of a State of, or maintains its principal operations in, the United
States of America.

        "Effective Date" means the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.3).

        "Eligible Inventory" means Inventory as to which the Company furnished
to the Agent the information required under Sections 2.8 or 6.1(c) and (d), and
that strictly complies with all of the Company's representations, warranties and
covenants contained herein with respect thereto; provided, however, that
Eligible Inventory shall not include any Inventory subject to any Lien.

        "Eligible Receivables" means Receivables as to which the Company
furnished to the Agent the information required under Sections 2.8 or 6.1(c) and
(d), and that strictly complies with all of the Company's representations,
warranties and covenants contained herein with respect thereto; provided,
however, that Eligible Receivables shall not include the following.

        (a)  Receivables that represent amounts due from Affiliates or employees
of the Company or any Domestic Subsidiary;

        (b)  Receivables that remain unpaid more than ninety (90) days after the
date of the original invoice (or the effective date of Dated Invoices, provided
that no more than five percent (5%) of Eligible Receivables, calculated before
giving effect to this exclusion, shall arise from Dated Invoices) giving rise to
the Receivable or Receivables which are known to be uncollectible or the subject
of dispute;

        (c)  Receivables that are subject to any Lien; and

        (d)  Receivables with respect to which goods are placed on consignment,
guaranteed sale or other terms by reason of which the payment obligation of the
account debtor may be conditional, but only to the extent that such Receivables
equal or exceed $500,000 in the aggregate.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        "Eurodollar Advance" means that portion of the aggregate Loans made by
the Banks bearing interest at a particular Eurodollar Rate for a particular
Eurodollar Interest Period.

        "Eurodollar Interest Period" means, with respect to a Eurodollar
Advance, a period of one (1), two (2), three (3) or six (6) months (and, if all
of the Banks elect in their sole discretion to offer a longer period, then a
longer period of months) commencing on a Business Day selected by the Company
pursuant to Section 2.7; provided that in no event shall any Eurodollar Interest
Period extend beyond the Termination Date. A month means a period starting on
one day in a calendar month and ending on the numerically corresponding day in
the next calendar month. If there is no such numerically corresponding day in
the calendar month in which a Eurodollar Interest Period ends, such Eurodollar
Interest Period shall end on the last Business Day of such calendar month. If a
Eurodollar Interest Period would otherwise end on a day that is not a Business
Day, such Eurodollar Interest Period shall end on the next succeeding Business
Day; provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.

        "Eurodollar Margin" means (a) as of the Effective Date, one and
five-eighths percent (15/8%) per annum, (b) at any time when the Funded Debt
Ratio is equal to or less than 1.50 to 1, one and one-

5

--------------------------------------------------------------------------------


fourth percent (11/4%) per annum, (c) at any time when the Funded Debt Ratio is
greater than 1.50 to 1 but less than or equal to 2.00 to 1, one and one-half
percent (11/2%) per annum, (d) at any time when the Funded Debt Ratio is greater
than 2.00 to 1 but less than or equal to 2.50 to 1, one and five-eighths percent
(15/8%) per annum, and (e) at any time when the Funded Debt Ratio is greater
than 2.50 to 1, one and three-fourths percent (13/4%) per annum. Each adjustment
to the previously calculated or effective Eurodollar Margin shall be effective
five (5) Business Days following Agent's receipt of the reports to be delivered
by the Company pursuant to Sections 6.1 (a), (b) and (c).

        "Eurodollar Rate" means, with respect to a Eurodollar Advance for the
relevant Eurodollar Interest Period, a rate of interest per annum, calculated on
the basis of a three hundred sixty (360) day year, equal to the sum of (a) the
Base Eurodollar Rate applicable to that Eurodollar Interest Period, plus (b) the
applicable Eurodollar Margin; provided that in no event shall the Eurodollar
Rate exceed the Highest Lawful Rate.

        "Excluded Taxes" means, with respect to the Agent, any Bank or any other
recipient of any payment to be made by or on account of any obligation of the
Company or any Guarantor under any Loan Document, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Bank, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Company is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender's
failure to comply with Section 10.5(e).

        "Existing Shareholders" means those Persons that are shareholders of
Haggar or the Company on the Effective Date.

        "Existing Standby Letters of Credit" means those Letters of Credit more
particularly described on Schedule 2 attached hereto.

        "Family Group" means E. R. Haggar, J. M. Haggar, Jr. and Rosemary Haggar
Vaughan, and their respective spouses, children, children's spouses,
grandchildren, grandchildren's spouses, and any trust existing or established
for the benefit of any of the foregoing.

        "Fed Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Agent from three (3) federal funds
brokers of recognized standing selected by it.

        "Fixed CD Rate" means, with respect to a Fixed CD Rate Advance for the
relevant CD Interest Period, a rate of interest per annum, calculated on the
basis of a three hundred sixty (360) day year, equal to the sum of (a) the Base
Fixed CD Rate applicable to that CD Interest Period, plus (b) the Assessment
Rate applicable to that CD Interest Period, plus (c) the applicable CD Margin;
provided that in no event shall the Fixed CD Rate exceed the Highest Lawful
Rate.

        "Fixed CD Rate Advance" means that portion of the aggregate Loans made
by the Banks bearing interest at a particular Fixed CD Rate for a particular CD
Interest Period.

        "Fixed Charge Ratio" means the ratio of (i) Operating Cash Flow minus
all taxes (exclusive of the tax effects relating to the closing of the Edinburg
facility, the operations in Japan and the Weslaco facility), as determined in
accordance with GAAP to (ii) Fixed Charges, in each case, as measured in
accordance with Section 7.6 and as measured at the end of each fiscal quarter.

6

--------------------------------------------------------------------------------


        "Fixed Charges" means, for the Company Group on a consolidated basis for
any period, in accordance with GAAP, the sum of (a) all interest on and
principal of Indebtedness (not including employee severance payments) that is
paid or required to be paid or accrued during such period, (b) all dividends
paid in cash during such period with respect to the securities of any member of
the Company Group to any recipient other than a member of the Company Group, and
(c) Maintenance Capital Expenditures.

        "Fixed Rate" means the Fixed CD Rate or the Eurodollar Rate.

        "Fixed Rate Advance" means a Eurodollar Advance or a Fixed CD Rate
Advance.

        "Floating Rate Advance" means that portion of the aggregate Loans made
by the Banks bearing interest at the Alternate Base Rate for the applicable
period outstanding. All Loans which were made under the Prior Agreement and are
outstanding on the Effective Date shall, on the Effective Date, be Floating Rate
Advances.

        "Foreign Lender" means any Bank that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

        "Funded Debt" means, for the Company Group on a consolidated basis for
any period, all amounts advanced and outstanding with respect to any
Indebtedness (excluding, however, any Indebtedness of the type described in
clauses (f) or (g) of the definition of such term) of any member of the Company
Group, including, without limitation, the Obligations.

        "Funded Debt Ratio" means the ratio, as measured at the end of each
fiscal quarter, of Funded Debt as of the end of such quarter to Operating Cash
Flow for the preceding twelve (12) month period.

        "GAAP" means generally accepted accounting principles in the United
States of America consistently applied as in effect at the time of application
of the provisions hereof; provided, however, that to the extent any such
generally accepted accounting principle conflicts with any applicable
enforceable rule of the Securities and Exchange Commission, if any, then such
enforceable rule shall control; and provided further, however, that wherever in
this Agreement principles of consolidation different from those required by
generally accepted accounting principles are specified, the principles of
consolidation specified in this Agreement shall govern.

        "Guarantors" means Haggar and each of the Company's now or hereafter
existing Domestic Subsidiaries, including, without limitation, those
Subsidiaries listed on Schedule 3 attached to this Agreement as Domestic
Subsidiaries.

        "Guarantee" of any Person means any obligation, contingent or otherwise,
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation (whether arising by virtue of partnership arrangements, by
agreements to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions, by "comfort letter"
or other similar undertaking of support or otherwise), or (b) entered into for
the purpose of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

        "Haggar" means Haggar Corp., a Nevada corporation.

        "Highest Lawful Rate" means the maximum nonusurious interest rate, if
any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the Loans under the

7

--------------------------------------------------------------------------------


Laws of the United States and the Laws of the State of Texas as may be
applicable thereto that are presently in effect or, to the extent allowed by Law
under such applicable Laws of the United States and the Laws of the State of
Texas, which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than applicable Laws now allow. To the extent, if any,
that Chapter 303, Texas Financial Code, as amended (the "Act") establishes the
highest nonusurious rate, the Highest Lawful Rate shall be the "weekly ceiling,"
as defined in the Act in effect from time to time; provided, however, that to
the extent permitted by the Act, the Banks at their election may substitute for
the "weekly ceiling" the "annual ceiling" or the "quarterly ceiling," as these
terms are defined in the Act, upon the giving of the notices provided for by the
Act and effective upon the giving of such notices, such substitution to have the
effect provided for in the Act and to be automatically renewable for additional
periods as therein provided.

        "Indebtedness" for any Person means any and all (a) obligations for
borrowed money, whether or not evidenced by a note or other similar instrument
or agreement, (b) obligations representing the deferred purchase price of
property or services other than accounts payable arising in the ordinary course
of business and in accordance with past practice which are not more than
120 days past due or are being contested in good faith by appropriate
proceedings, (c) obligations, whether or not assumed, secured by Liens on or
payable out of the proceeds or production from specified property now or
hereafter owned or acquired by such Person, (d) obligations that are evidenced
by notes, acceptances or other instruments or agreements, including, but not
limited to, employee severance agreements (but not including noncapitalized
lease obligations), (e) Capitalized Lease Obligations, (f) obligations under any
Guarantee, and (g) obligations under any Swap Agreement.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Intercompany Indebtedness" means, at any time, any Indebtedness owing
from one member of the Company Group to another member of the Company Group.

        "Interest Period" means a CD Interest Period or a Eurodollar Interest
Period.

        "Inventory" means, at any time, goods, merchandise or other personal
property held for sale in the ordinary course of business of the Company Group
on a consolidated basis.

        "Laws" means all applicable statutes, laws, rules, ordinances,
regulations, orders, writs, judgments, awards, injunctions or decrees of any
Tribunal.

        "Letter of Credit Commitment" means, for any Bank, the lesser of
(a) such Bank's Ratable Share of $30,000,000, or (b) such Bank's Ratable Share
of the Total Commitments if the Total Commitments are less than $30,000,000. The
term "Letter of Credit Commitment" means, with respect to the obligation of the
Agent to issue Letters of Credit, the lesser of (a) $30,000,000, or (b) the
Total Commitments if the Total Commitments are less than $30,000,000.

        "Letter of Credit Exposure" means the aggregate amount of all issued and
outstanding Letters of Credit.

        "Letter of Credit Facility" means the aggregate of all Letter of Credit
Commitments.

        "Letters of Credit" means Standby Letters of Credit and commercial
letters of credit.

        "Lien" means any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement, lessor's interest under a Capitalized
Lease Obligation, the interest of a vendor under any conditional sale or title
retention agreement or other similar interest in, of or on any property.

        "Litigation" means any proceeding, claim, lawsuit and/or investigation
conducted or threatened in writing (and known to the Person in question) by or
before any Tribunal.

8

--------------------------------------------------------------------------------


        "Loan" means any loan made under this Agreement and any loan made under
the Prior Agreement which is outstanding on the Effective Date.

        "Loan Documents" means this Agreement, each of the Notes, the Parent
Guaranty, the Subsidiary Guaranty, the Applications and all other documents
executed or delivered (or to be executed or delivered) pursuant to the Prior
Agreement or any of the foregoing documents, and any amendments, modifications,
supplements or restatements of any of the foregoing.

        "Maintenance Capital Expenditures" means, for the twelve (12) month
period immediately preceding the date of determination, the aggregate capital
expenditures of the Company Group on a consolidated basis for maintenance of
existing property, equipment and facilities which shall, for the purposes of
this definition, be deemed to be $2,000,000 for each twelve (12) month period.

        "Material Adverse Effect" means any set of circumstances or event that
(a) would have any adverse effect whatsoever upon the validity or enforceability
of any of the Loan Documents, (b) is or, upon the passage of time or the
happening of an event will be, material and adverse to the consolidated
financial position or business operations of the Company and the Guarantors
taken as a whole, or (c) would material impair the ability of the members of the
Company and the Guarantors, taken as a whole, to fulfill the obligations of the
Loan Documents.

        "Material Indebtedness" means any Indebtedness (excluding Intercompany
Indebtedness) in an amount equal to or exceeding $5,000,000.

        "Net Worth" means, as of any date, the total shareholder's equity
(including common and preferred stock, additional paid-in capital and retained
earnings after deducting treasury stock) which would appear on a consolidated
balance sheet of the Company Group, or on an unconsolidated balance sheet of the
Company, as the case may be, prepared as of such date in accordance with GAAP.

        "Note" means each promissory note in substantially the form of Exhibit B
to this Agreement, duly executed and delivered to the Agent by the Company and
payable to the order of a Bank in the amount of its Commitment, including any
amendment, modification, renewal or replacement of such promissory note.

        "Obligations" means all unpaid principal and accrued and unpaid interest
under the Notes, all accrued and unpaid fees hereunder, and all other
obligations of the Company and each Guarantor to the Banks or to any Bank or the
Agent arising under the Loan Documents, including, but not limited to, the
Parent Guaranty and the Subsidiary Guaranty.

        "Operating Cash Flow" means, for any period, the sum of the following
for the Company Group determined on a consolidated basis without duplication:
(a) net income (before accounting for the gains and losses on the sale of
capital assets, discontinued operations and other like extraordinary or
nonrecurring events), plus (b) depreciation and amortization, plus (c) interest
expense, plus (d) taxes (exclusive of the tax effects relating to the closing of
the Edinburg facility, the operations in Japan and the Weslaco facility), all as
set forth on the financial statements of the Company and its Subsidiaries and as
determined in accordance with GAAP. In calculating Operating Cash Flow, the
following shall be excluded to the extent included in determining net income for
the period and not otherwise excluded pursuant to other provisions of this
definition: (i) the charges taken in an amount not to exceed $14,300,000 after
tax ($20,800,000 before tax) relating to the closing of the Edinburg facility
and the operations in Japan or the reversal of those charges, and (ii) the
charges taken in an amount not to exceed $615,000 after tax ($1,000,000 before
tax) relating to the closing of the Weslaco facility or the reversal of those
charges, all as set forth on the financial statements of the Company and its
Subsidiaries and as determined in accordance with GAAP. In no event shall
Operating Cash Flow include any income or loss attributable to any changes in
the accounting for pension, profit sharing or employee benefits.

9

--------------------------------------------------------------------------------




        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

        "Parties" means the Company, Haggar, the Banks and the Agent.

        "Parent Guaranty" means that certain continuing guaranty, dated
August 30, 2001, executed by Haggar, pursuant to which Haggar unconditionally
guaranteed the full payment of the obligations described therein, as the same
may be amended or otherwise modified from time to time.

        "Payment Date" means each March 31, June 30, September 30 and
December 31 during the term of this Agreement.

        "Permitted Indebtedness" means the obligations of the Company Group
listed on Schedule 6 hereto and any or all of the following Indebtedness:

        (a)  obligations to reimburse advances made under commercial letters of
credit or similar instruments (other than Letters of Credit) incurred in the
ordinary course of business but only to the extent that the aggregate
outstanding amount thereof does not exceed $45,000,000;

        (b)  obligations to reimburse advances made under standby letters of
credit (other than Standby Letters of Credit) incurred in the ordinary course of
business but only to the extent that the aggregate outstanding amount thereof
does not exceed $2,000,000;

        (c)  obligations (i) to advance monies for the repurchase of the
outstanding shares of the stock of Haggar from any holder thereof which is an
officer, director or employee of any member of the Company Group, or (ii) to pay
any sum or sums of money as a settlement of existing or future compensation
expectations or agreements with any such officer, director or employee, in each
case in connection with the resignation, severance or termination of such
relationship, but only to the extent that the aggregate amount payable under the
permissions of this clause (c) over any twelve (12) month period does not exceed
$2,500,000.00 (not including the amount of any severance compensation paid to
hourly wage employees) and the aggregate amount of all such obligations payable
over their respective terms does not exceed $10,000,000;

        (d)  Indebtedness incurred in the ordinary course of business to the
extent that the aggregate outstanding amounts thereof do not exceed, at any time
of determination, $20,000,000;

        (e)  Intercompany Indebtedness, which shall be subordinate to the
Obligations in all respects (other than Intercompany Indebtedness with
Subsidiaries other than Domestic Subsidiaries incurred in the ordinary course of
business);

        (f)    accounts payable and other obligations to officers and directors
of the Company Group;

        (g)  the amount of any Guarantee to the extent the Indebtedness
guaranteed thereby constitutes Permitted Indebtedness of any member of the
Company Group;

        (h)  the amount of any Guarantee by the Company or Haggar of real
property leases for retail premises in favor of Haggar Direct, Inc. to the
extent that (i) the remaining liability under such Guarantee does not exceed the
rental payable during one lease year, or (ii) the aggregate remaining liability
in excess of the rental payable during one lease year under such Guarantees does
not exceed $6,000,000;

        (i)    obligations evidenced by senior unsecured promissory notes issued
after March 31, 2001 in an aggregate amount not to exceed $35,000,000; provided
that (i) the interest rate charged thereon does not exceed eleven percent (11%);
(ii) the average life to maturity for such notes occurs after the Termination
Date; and (iii) such notes are not governed by covenants that are more onerous
on the Company Group than the covenants set forth in the Loan Documents or that

10

--------------------------------------------------------------------------------




confer rights on the holders of such notes greater than the rights provided to
the Banks under the Loan Documents;

        (j)    the Obligations; and

        (k)  obligations arising in connection with Swap Agreements permitted by
Section 7.16.

        "Permitted Liens" means (a) Liens for Taxes not yet due and payable,
mechanic's Liens and materialman's, shipper's or warehouseman's Liens for
services or materials and landlord's Liens for rental amounts for which payment
is not yet due or that are being contested in good faith and their enforcement
stayed by appropriate proceedings, (b) Liens securing any purchase money
Permitted Indebtedness if such Liens do not encumber any property other than the
property for which such purchase money Permitted Indebtedness was incurred,
(c) pledges or deposits made to secure payment of worker's compensation, or to
participate in any fund in connection with worker's compensation, unemployment
insurance, pensions, or other social security programs, (d) good-faith pledges
or deposits made to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of twenty percent
(20%) of the aggregate amount due thereunder, or to secure statutory obligation,
surety or appeal bonds, or indemnity, performance, or other similar bonds in the
ordinary course of business, (e) encumbrances consisting of zoning restrictions,
easements or other restrictions on the use of real property, none of which
materially impair the operation by the Company and the Guarantors (taken as a
whole) of their business, and none of which is violated by existing or proposed
structures or land use that materially impair the operation by the Company and
the Guarantors taken as a whole, (f) the following, if (i) the validity or
amount thereof is being contested in good faith and by appropriate and lawful
proceedings and so long as levy and execution thereon have been stayed and
continue to be stayed, or (ii) they do not in the aggregate materially detract
from the value of any material assets or the operation by the Company and the
Guarantors of their respective businesses: claims and Liens for Taxes due and
payable; any attachment of personal or real property or other legal process
prior to adjudication of a dispute on the merits; adverse judgments on appeal;
and Liens, and (g) Liens granted to the issuer of a documentary letter of credit
which is issued for the account of a member of the Company Group in the ordinary
course of such member's business, which Liens encumber the documents of title
and underlying goods the purchase of which is being supported with the issuance
of the letter of credit in question.

        "Person" means any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, government or any department or
agency of any government.

        "Plan" means an employee pension benefit plan that is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is either (a) maintained by the Company or any member of the Controlled
Group for employees of the Company or any member of the Controlled Group (a
"Single Employer Plan") or (b) maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party under which more than one employer makes
contributions (a "Multi-Employer Plan").

        "Prime Rate" means, as of a particular date, the prime rate most
recently announced by the Agent, automatically fluctuating upward and downward
with and at the time specified in each such announcement without special notice
to the Company or any other Person, which prime rate may not necessarily
represent the lowest or best rate actually charged to a customer.

        "Prior Agreement" has the meaning ascribed thereto in Recital A hereof.

        "Ratable Share" of any Bank means that percentage which the Commitment
of such Bank bears to the Total Commitments.

        "Rate Option" means the Eurodollar Rate, the Fixed CD Rate or the
Alternate Base Rate.

11

--------------------------------------------------------------------------------


        "Receivables" means the unpaid principal portion of the obligation, as
stated on the respective invoice, of any customer of the Company or any of its
Domestic Subsidiaries, to pay money arising out of or related to the sale of
Inventory or services by the Company and/or its Domestic Subsidiaries on a
consolidated basis in the ordinary course of business, net of any credits,
rebates or offsets owed to such customer and also net of any commissions payable
by the Company or such Domestic Subsidiary to third parties, other than
commissions payable with respect to sales of finished goods, and net of any
reserves.

        "Regulation D", "Regulation G", "Regulation U" and "Regulation X" means
respectively Regulation D, Regulation G, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System from time to time in effect and
shall include any successor or other regulation or official interpretation of
said Board of Governors.

        "Reportable Event" means a reportable event as defined in Section 4043
of ERISA, other than a reportable event for which the ERISA notice requirement
has been waived.

        "Required Banks" means (a) Banks in the aggregate holding at least sixty
percent (60%) of the sum of (i) the aggregate unpaid principal amount of the
outstanding Loans plus (ii) the Letter of Credit Exposure, or (b) if no Loans or
Letters of Credit are outstanding, Banks in the aggregate having at least sixty
percent (60%) of the Commitments.

        "Reserve Requirement" means, with respect to a Eurodollar Interest
Period or a CD Interest Period, the maximum aggregate reserve requirement
imposed on the Agent (including all basic, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements during such Interest Period) that is imposed
under Regulation D on non-personal time deposits of $100,000 or more with a
maturity equal to that of the CD Interest Period (in the case of Fixed CD Rate
Advances) or on Eurocurrency liabilities with a maturity equal to that of the
Eurodollar Interest Period (in the case of Eurodollar Advances).

        "Section" or "Article" means a numbered section or article of this
Agreement, unless another document or Law is specifically referenced.

        "Shortfall" shall have the meaning ascribed thereto in Section 2.9(b).

        "Standby Letter of Credit" means a standby letter of credit issued by
the Agent for the account of the Company, and all renewals, extensions or
replacements thereof, and includes an Existing Standby Letter of Credit.

        "Subsidiary" means any corporation or other entity, more than fifty
percent (50%) of the outstanding voting securities of which shall at the time be
owned or controlled, directly or indirectly, by any Person, including, but not
limited to, any foreign business organization that is so owned or controlled.

        "Subsidiary Guaranty" means that certain Amended and Restated Guaranty
of Domestic Subsidiaries executed August 30, 2001, pursuant to which the
Company's Domestic Subsidiaries unconditionally guaranteed the full payment of
the obligations described therein, together with each and every other continuing
guaranty which is hereafter executed and delivered pursuant to the provisions of
Section 7.11, in each case substantially in the form of such Amended and
Restated Guaranty of Domestic Subsidiaries, as any of the same may be amended or
otherwise modified from time to time including, without limitation, any
modification thereto which joins any new Subsidiary thereto.

        "Swap Agreement" means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any

12

--------------------------------------------------------------------------------


combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company, Haggar or
any of their respective Subsidiaries shall be a Swap Agreement.

        "Taxes" means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Tribunal.

        "Termination Date" means June 30, 2005, unless the Commitments are
terminated prior to such date pursuant to Sections 2.4 or 9.1.

        "Total Commitments" means the aggregate Commitments of all the Banks.

        "Total Liabilities" means the total of all amounts that would be treated
as liabilities on a consolidated balance sheet of the Company Group prepared in
accordance with GAAP, including, without limitation, accrued taxes and accrued
expenses.

        "Tribunal" means any relevant court or government department,
commission, board, bureau, agency or instrumentality of any state, commonwealth,
nation, territory, possession, county, parish or municipality, whether now or
hereafter constituted or existing.

        "Unfunded Liabilities" means (a) in the case of Single Employer Plans
(as defined in the definition of the term "Plan"), the amount (if any) by which
the present value of all vested non-forfeitable benefits under such Plan exceeds
the fair market value of all Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan, and (b) in
the case of Multi-Employer Plans (as defined in the definition of the term
"Plan"), the withdrawal liability of the Company Group.

        "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default; provided, however,
that the failure to maintain any of the financial ratios set forth in Sections
7.6, 7.7 and 7.9 as of a specific point in time prior to the end of a fiscal
quarter shall not constitute an Unmatured Default unless the Required Banks
reasonably determine that it is likely that at the end of such fiscal quarter a
Default will exist with respect to any of the financial ratios set forth in
Section 7.6, 7.7 or 7.9, as applicable.

        1.2.    Gender and Number.    Words of any gender used in this Agreement
shall be held and construed to include any other gender; and, words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

        1.3.    References to Agreement.    Use of the words "herein", "hereof",
"hereinabove", and the like are and shall be construed as references to this
Agreement.


ARTICLE 2.

THE CREDITS


        2.1.    Advances and Letters of Credit.    

        (a)  Each Bank severally agrees, on the terms and conditions set forth
in this Agreement, to make Advances to the Company from time to time prior to
the Termination Date, in amounts not to exceed in the aggregate at any one time
outstanding the amount of its Commitment, which Advances shall be each Bank's
Ratable Share of such amounts as the Company may request up to, but not
exceeding, a total principal amount equal to the lesser of (i) the Total
Commitments minus any Letter of Credit Exposure, or (ii) the Borrowing Base;
provided, however, that no Bank shall be obligated to make any Advance pursuant
to a particular Rate Option at any time when such Rate Option exceeds the
Highest Lawful Rate. Subject to the terms of this Agreement, the Company may
borrow, repay and reborrow at any time prior to the Termination Date. Such loans
may be Floating Rate Advances, Fixed CD Rate Advances or Eurodollar Advances, or
a

13

--------------------------------------------------------------------------------

combination thereof, determined in accordance with Section 2.7. Each Advance
shall bear interest at one of the Rate Options selected in accordance with
Section 2.7 or otherwise as provided in Section 2.7, and shall be paid in full
by the Company on the Termination Date.

        (b)  On the terms and conditions set forth in this Agreement and each
Application, the Agent agrees to issue Letters of Credit from time to time, as
requested by the Company and otherwise in accordance with Subsection 2.6(c). The
Existing Standby Letters of Credit are and shall constitute Letters of Credit
issued under this Agreement. Upon the issuance of each Letter of Credit (and
contemporaneously herewith as to Existing Standby Letters of Credit), each Bank
shall automatically acquire a participation in the liability of the Agent
thereunder equal to such Bank's Ratable Share thereof, as the same may be
reduced, increased, renewed, extended or replaced from time to time in
accordance with this Agreement.

        2.2.    Use of Proceeds.    The proceeds of the Advances shall be used
by the Company in compliance with Section 5.15 hereof, for working capital, to
finance acquisitions permitted hereby and other general corporate purposes, in
compliance with Section 7.2 in all respects and in the ordinary course of its
business. Proceeds of the Advances may also be used to fund the repurchase of
shares of the common stock of Haggar on the open market or through privately
negotiated transactions; provided, however, that proceeds used for such purpose,
in the aggregate for the period from the Effective Date through the Termination
Date, shall not exceed $15,000,000. The provisions of this Section 2.2 are
subject to, and shall not limit, modify or otherwise affect, the other covenants
and agreements contained in this Agreement, including, without limitation, the
covenants contained in Article 7 hereof.

        2.3.    Optional Principal Payments.    The Company may from time to
time pay all outstanding Advances or, in a minimum aggregate amount of
$1,000,000 (or any integral multiple thereof), any portion of the outstanding
Advances (a) at any time, in the case of a Floating Rate Advance, and (b) upon
one (1) Business Day's notice to the Agent, in the case of a Fixed Rate Advance;
provided, however, that each Fixed Rate Advance may be paid only on the last day
of its applicable Interest Period, whether in connection with a total or a
partial prepayment.

        2.4.    Reduction or Termination of Commitments.    The Commitments may
or shall be reduced as follows:

        (a)  The Company may permanently reduce the Commitments, in whole or in
part, ratably among the Banks in integral multiples of $1,000,000, upon at least
thirty (30) Business Days' prior notice to the Agent, which written notice shall
specify the amount of any such reduction; provided, however, that the
Commitments may not be reduced below the sum of (i) the outstanding principal
amount of the Advances plus (ii) any Letter of Credit Exposure.

        (b)  Any reduction of the Commitments shall first reduce the Commitments
other than the Letter of Credit Commitments prior to any reduction in the Letter
of Credit Facility.

        2.5.    Fees.    The Company shall pay to the Agent for the account of
the Banks in their respective Ratable Shares (except as set forth in subsection
(b)(i) below), from the Effective Date to and including the Termination Date,
the following fees:

        (a)  On the date three Business Days following each Payment Date and on
the Termination Date, a commitment fee equal to a fluctuating percentage of the
average daily amount of the Total Commitments minus the sum of (i) the
outstanding principal amount of all Advances and (ii) the Letter of Credit
Exposure during the quarter ending on and including such Payment Date, or such
shorter period ending on and including the Termination Date, as the case may be.
The percentage shall be equal to the following: (a) as of the Effective Date,
three-eighths of one percent (3/8%) per annum; (b) at any time when the Funded
Debt Ratio is equal to or less than 1.50 to 1, three-tenths of one percent
(3/10%) per annum, (c) at any time when the Funded Debt Ratio is greater

14

--------------------------------------------------------------------------------

than 1.50 to 1 but less than or equal to 2.50 to 1, three-eighths of one percent
(3/8%) per annum, and (d) at any time when the Funded Debt Ratio is greater than
2.50 to 1, one-half of one percent (1/2%) per annum. Each adjustment to the
percentage used to calculate the Commitment Fee shall be effective five
(5) Business Days following Agent's receipt of the reports to be delivered, by
the Company pursuant to Sections 6.l(a), (b) and (c);

        (b)  On the date three Business Days following each Payment Date and on
the Termination Date, (i) a Letter of Credit issuance fee payable to the Agent
(which issuance fee shall not be shared with the Banks), in an amount equal to
one-eighth of one percent (1/8%) of the Letter of Credit Exposure during the
quarter ending on and including such Payment Date, or such shorter period ending
on and including the Termination Date, as the case may be, calculated on the
number of days in such quarterly or shorter period, as the case may be, and
(ii) a Letter of Credit fee equal to the Eurodollar Margin then in effect times
the Letter of Credit Exposure during the quarter ending on and including such
Payment Date, or such shorter period ending on and including the Termination
Date, as the case may be, calculated on the number of days in such quarterly or
shorter period, as the case may be;

provided, however, if the Commitments are terminated in their entirety prior to
the Termination Date as provided herein, all accrued and unpaid commitment fees
shall be payable on the effective date of such termination, and, notwithstanding
the termination of the Commitments, the Letter of Credit commitment fees
referred to in clause (b) above shall continue to accrue and be due and payable
as set forth therein until the extinguishment in full of any Letter of Credit
Exposure. All such fees shall be calculated on the basis of a year consisting of
three hundred sixty (360) days and the actual number of days elapsed (including
the first day but excluding the last day).

        2.6.    Methods of Borrowing and Application and Issuance of Letters of
Credit.    

        (a)  With respect to the making of any Advance requested by the Company,
the Company shall give to the Agent its notice of such request for Advance in
accordance with the provisions of Section 2.7 and, subject to the terms and
conditions set forth herein, each Bank shall make available its Ratable Share of
the Advance or Advances to be made on a Borrowing Date (as determined in
accordance with the provisions of Section 2.7(a) below) not later than the day
of such Borrowing Date, in Dollars immediately available to the Agent at its
address specified pursuant to Article 13; provided, however, that the Agent
shall advise such Bank not later than 1:00 p.m. (Dallas, Texas time) on the date
of its receipt of any notice of borrowing timely given by the Company pursuant
to Subsection 2.7(a). The Agent will make the funds so received from the Banks
available to the Company within two (2) hours of receipt by it.

        (b)  The Agent may (unless notified to the contrary by a Bank prior to a
Borrowing Date) assume that each Bank has made available to the Agent on such
Borrowing Date such Bank's Ratable Share of the Advance or Advances to be made
on such Borrowing Date pursuant to Subsection 2.6(a) above, and the Agent may
(but it shall not be required to), in reliance upon such assumption, make
available to the Company a corresponding amount.    The Agent shall notify the
Company by telephone or telecopy to the treasurer or another Authorized Officer
of the Company of the failure of any Bank to make available to the Agent its
Ratable Share on such Borrowing Date if such failure continues for a period of
two (2) Business Days and the Agent has made available to the Company an amount
corresponding to such Bank's Ratable Share, or, if the Agent has not made
available such corresponding amount, promptly after the account officer of the
Agent with responsibility for the Company's account obtains actual knowledge of
such failure. If and to the extent that such Bank shall not have so made such
Ratable Share available to the Agent and the Agent shall have made available
such corresponding amount to the Company, such Bank agrees to pay the same to
the Agent with interest at a rate equal to the Fed Funds Rate with respect to
such corresponding amount forthwith on, and as specified in, the Agent's demand,
and

15

--------------------------------------------------------------------------------




if such Bank shall fail to do so the Company agrees to pay to the Agent within
three (3) Business Days after demand, an amount equal to such corresponding
amount, together with interest thereon at the rate per annum applicable to the
Advance or Advances made on such Borrowing Date for each day from the date the
Agent shall make such amount available to the Company until the date such amount
is paid or repaid to the Agent, provided, however, that until and unless such
payment has been made in full by the Company, such Bank shall remain liable to
the Agent for the full amount of such payment, including interest as set forth
above.

        (c)  With respect to the issuance of any Letter of Credit requested by
the Company, the Company shall give to the Agent its notice of such request at
least two (2) Business Days in advance of the date of its issuance by delivery
of a duly executed and completed Application. Each Letter of Credit (i) shall be
in form acceptable to the Agent and the Company, (ii) shall be dated the date of
issuance and (iii) shall expire on such date as may be requested by the Company,
but in no event later than the earlier of (1) three hundred sixty-five
(365) days after its issuance date or (2) the Termination Date. Notwithstanding
anything herein or in any other Loan Documents to the contrary, in no event
shall the Company be entitled to the issuance of a Letter of Credit if the
issuance of such Letter of Credit would cause the Letter of Credit Exposure
(including the requested Letter of Credit) to exceed the lesser of (A) the
Letter of Credit Facility or (B) the Total Commitments minus the aggregate
amount of all outstanding Advances.

        (d)  With respect to the issuance by the Agent of Letters of Credit, the
Agent shall provide to each of the Banks, as of the last day of each calendar
month and within twenty (20) days thereafter, a written report setting forth all
issued and outstanding Letters of Credit, their respective amounts, issuance
dates, expiration dates, identifying numbers, and beneficiaries.

        (e)  All the terms and provisions of any and all Applications executed
and delivered pursuant to this Section 2.6 are incorporated herein by reference;
provided, however, that in the event of a conflict between the provisions of
this Agreement and any Application, the provisions of this Agreement shall
control. Without limitation of the foregoing, the repayment of Advances
occasioned by drawings under Letters of Credit, interest to accrue thereon and
remedies of the Banks in the event of nonpayment of such Advances when due shall
be governed by the terms of this Agreement notwithstanding contrary terms in any
Application. The Company shall pay to the Agent on demand an amount equal to the
face amount of each draft drawn or purporting to be drawn under a Letter of
Credit in accordance with the terms of the Application. The Agent may debit the
Company's account with the Agent in order to pay each such draft, which the
Agent may do in reliance on the assumption that sufficient funds have been made
available to such account by the Company on the date when such drafts are
payable, provided that the Agent shall not be required to effect any such debit
if it determines insufficient funds exist in such account for the payment in
full of any such amounts. If the Company's account has insufficient funds with
which to pay such draft and if payment thereof is not otherwise made or provided
for on the maturity date of the draft, the face amount of the maturing draft
shall automatically be deemed to be an Advance, payable by each of the Banks to
the Agent in accordance with their Ratable Share, in immediately available
funds, not later than 2:00 p.m., Dallas, Texas time, on the day specified in the
demand of the Agent to each Bank; provided, however, that the Agent shall advise
each Bank not later than 1:00 p.m. (Dallas, Texas time), on the date so
specified by Agent. Such Advance shall be confirmed to the Agent by the Company
in writing not later than five (5) Business Days following the date the draft
matured. The failure of the Company to transmit such written confirmation shall
not affect the Company's obligation to repay the amount of such Advance, which
shall be deemed to be a Floating Rate Advance.

        (f)    Notwithstanding any other provision of this Agreement to the
contrary, each Bank shall be unconditionally and irrevocably liable, without
regard to the occurrence of a Default or Unmatured Default or any other fact or
circumstance which would entitle such Bank to withhold,

16

--------------------------------------------------------------------------------




abate, reduce or offset the making of an Advance hereunder, to advance to or
reimburse the Agent, in accordance with the timely demand of the Agent, such
Bank's Ratable Share of the amount of each draft under a Letter of Credit
payable or paid by the Agent to the extent that such amount has not been
reimbursed by the Company pursuant to the provisions of Section 2.6(e) above.
The Agent may make the proceeds of any such draft under a Letter of Credit
available to the beneficiary thereof prior to its receipt of such funds from the
Banks in reliance on the assumption that each Bank will make available to the
Agent its Ratable Share on the date such amount has been demanded for payment.
If the Agent is required at any time (whether before or after the expiration
date of any Letter of Credit) to return to the Company or to a trustee,
receiver, liquidator, custodian or other similar official any portion of the
payments made by or on behalf of the Company to the Agent in reimbursement of
payments made by the Agent under any Letter of Credit and interest thereon, each
Bank shall, upon timely demand of the Agent, forthwith pay over to the Agent
such Bank's Ratable Share of such amount. All amounts payable by any Bank under
this Section 2.6(f) shall include interest thereon from the day the applicable
draft is made (or the date such Bank was to have made such reimbursement
payment, as appropriate), to but not including the date such amount is paid by
such Bank to the Agent, at a rate equal to the Agent's Fed Funds Rate with
respect to such amount as specified in the Agent's demand. The obligations of
Banks under this Section 2.6(f) shall continue after the Termination Date and
survive any termination of this Agreement.

        (g)  The Agent agrees with each Bank that it will exercise and give the
same care and attention to each Letter of Credit as it gives to its other
letters of credit. Other than complying with the terms of the Letter of Credit
and/or this Agreement, including any drafts, certificates and other documents
required thereby, each Bank and the Company agrees that, in paying any draft,
the Agent shall not have any responsibility to obtain any document or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person delivering any such document. Subject to the terms of
the foregoing sentence, none of the Agent and its representatives, directors,
officers, employees, attorneys or agents shall be liable to any Bank or the
Company for (i) any action taken or omitted in connection herewith at the
request or with the approval of any Bank, (ii) any action taken or omitted in
the absence of gross negligence and the absence of willful misconduct (it being
the intention hereby that no liability shall result from a negligent action or
omission), (iii) any recitals, statements, representations or warranties
contained in any document distributed to any Bank, (iv) the creditworthiness of
the Company or (v) the execution, effectiveness, genuineness, validity or
enforceability of any Loan Documents or any other document contemplated hereby
or thereby. The Agent and its officers, directors, employees, attorneys and
agents shall be entitled to rely and shall be fully protected in relying on any
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telex or teletype message, statement, order, or other document or
conversation believed by it or them to be genuine and correct and to have been
signed or made by the proper person and, with respect to legal matters, upon
opinions of counsel selected by the Agent.

        2.7.    Method of Selecting Rate Options and Interest Periods:
Calculation of Interest.    

        (a)  The Company shall give the Agent irrevocable notice not later than
10:00 a.m. (Dallas, Texas time) on the Borrowing Date of each Floating Rate
Advance, at least one (1) Business Day before the Borrowing Date of each Fixed
CD Rate Advance and at least three (3) Business Days before the Borrowing Date
for each Eurodollar Advance specifying: (i) the Borrowing Date of such Advance;
(ii) the aggregate amount of such Advance; (iii) the Rate Option selected for
the Advance; and (iv) in the case of each Fixed Rate Advance, the Interest
Period applicable thereto, the information provided to the Agent in such notice
to be confirmed to the Agent in writing not later than five (5) Business Days
following the Borrowing Date. The unpaid principal amount of each Fixed Rate
Advance shall bear interest from and including the first day of the Interest
Period

17

--------------------------------------------------------------------------------

applicable thereto to (but not including) the last day of such Interest Period
at the Fixed Rate applicable to such Fixed Rate Advance. Floating Rate Advances
shall bear interest at the Alternate Base Rate, and the interest rate on any
Floating Rate Advances shall change when and as the Alternate Base Rate changes.
Each Advance shall be in the minimum amount of $1,000,000 (and in integral
multiples of $1,000,000 if in excess thereof). The Company may, at the
expiration of any Interest Period, or at any time with respect to a Floating
Rate Advance, select an Interest Period and/or Rate Option to apply to any
Advance, or any portion or combination thereof, by the delivery to the Agent of
notice of such election in the same manner as is provided in this Section 2.7(a)
with respect to the making of an Advance, subject to the notice and minimum
Advance amount provisions applicable to the Rate Option selected.
Notwithstanding the foregoing, in no event shall the Company have more than
seven (7) Fixed Rate Advances outstanding at any one time, and the last day of a
chosen Interest Period shall not be later than the Termination Date. Any Advance
not paid at maturity, whether by acceleration or otherwise, shall bear interest
until paid in full at the Default Rate, except that in the case of a Fixed Rate
Advance whose Interest Period has not yet expired, the same shall bear interest
at the higher of the rate otherwise in effect for the existing Interest Period
plus five percent (5%) per annum or the Alternate Base Rate plus five percent
(5%) per annum, not to exceed, however, the Highest Lawful Rate. The Company may
not select a Fixed Rate for an Advance if there exists a Default or Unmatured
Default hereunder.

        (b)  Prior to the termination of each Interest Period with respect to
any Fixed Rate Advance, the Company shall notify the Agent whether it desires to
renew such Fixed Rate Advance and specifying in accordance with Section 2.7(a)
above the Rate Option and Interest Period to be applicable thereto. Absent the
delivery of such a notice, then, upon the expiration of the Interest Period
applicable to such Fixed Rate Advance, the Company shall be deemed to have
selected the Alternate Base Rate to be applicable to the outstanding principal
amount thereof.

        2.8.    Borrowing Base and Borrowing Base Certificate.    In no event
shall the Banks be required to make any Advance or the Agent be required to
issue any Letter of Credit hereunder if the making of such Advance or drawing
under such Letter of Credit (assumed for these purposes to be an Advance) would
create a Borrowing Base Deficiency. The Borrowing Base shall be initially
computed as of the Effective Date. Thereafter the Borrowing Base shall be
recomputed as of the last day of each month utilizing the required Borrowing
Base Certificate, which shall be furnished to the Agent within twenty (20) days
after the end of such month and certified as to correctness by an Authorized
Officer of the Company. If the Banks shall reasonably object to the form or
contents of, or any calculations made in, any Borrowing Base Certificate, the
Banks shall not be required to make any Advance hereunder until such objection
is resolved to the Banks' satisfaction.

        2.9.    Method of Payment.    

        (a)  All payments of principal, interest and fees hereunder shall be
made in immediately available funds to the Agent at the Agent's address
specified pursuant to Article 13 by noon (Dallas, Texas time) on the date when
due. Subject to Section 11.17, each payment shall be distributed by the Agent
ratably among the Banks in the proportion by which the Advances owed to each
Bank bears to the aggregate amount of all Advances. On or before the time a
principal payment is made on any of the Loans, the Company shall inform the
Agent as to the proportionate application of such payment to the Floating Rate
Advances and Fixed Rate Advances. In the absence of such direction, such payment
shall be applied first to repay Floating Rate Advances then outstanding and
thereafter in such fashion as the Agent shall determine. Each payment delivered
to the Agent for the account of any Bank shall be delivered promptly by the
Agent to such Bank in the same type of funds that the Agent received at its
address specified pursuant to Article 13.

18

--------------------------------------------------------------------------------

        (b)  The Agent is authorized to cause the delivery of payments of
principal, interest or fees owing to the Banks and/or the Agent by charging the
Company's account with the Agent, which the Agent may do in reliance on the
assumption that sufficient funds have been made available to such account by the
Company on the date when such payments are due or have been directed by the
Company to be made, provided that the Agent shall have no obligation to cause
such delivery if it determines insufficient funds exist in such account for the
payment of any such amounts. If and to the extent that the Company fails to
provide sufficient funds in its account to cover the amount of any charges made
for the payment of principal, interest or fees charged to such account and
delivered by the Agent pursuant to this Section 2.9(b), the Company shall
immediately pay to the Agent the amount by which such payment(s) so charged
exceed the amount on deposit in such account (the "Shortfall"), together with
interest thereon at the Default Rate from the date of such charge to the date
such amount is repaid to the Agent. Nothing contained herein shall be construed
to extend the date of payment of any amount due by the Company to the Agent, the
Banks, or any of them, and in no event shall the delivery of any amount by the
Agent to itself or any Bank pursuant to this Section 2.9(b) be effective as a
payment by or on behalf of the Company absent the Company's delivery to the
Agent of such amount to the Agent on the date when due in accordance with the
terms of this Agreement. If and to the extent that the Company continues to fail
to provide the amount of such Shortfall and accrued interest thereon, as
required pursuant to the immediately preceding sentence, for a period of three
(3) Business Days following the Agent's demand therefor, each Bank agrees to
advance to the Agent, under the Note held by it, its Ratable Share of the
Shortfall, together with interest at a rate equal to the Fed Funds Rate with
respect to such amount, forthwith on, and as specified in, the Agent's demand;
provided, however, that the Agent shall advise each Bank not later than
1:00 p.m. (Dallas, Texas time), on the date so specified by Agent.

        2.10.    Notes.    Telephonic Notices. The Advances shall be evidenced
by the Notes. Each Bank is hereby authorized to record the principal amount of
each Advance and each repayment in its records. Any such recording shall
constitute prima facie evidence of the accuracy of the information so recorded;
provided, however, that the absence or inaccuracy of such records shall not
limit or otherwise affect the Obligations. The Company hereby authorizes each
Bank and the Agent to extend Loans and effect Rate Option selections based on
telephonic notices made by any person or persons the Agent or such Bank in good
faith believes to be acting on behalf of the Company. The Company shall promptly
confirm to the Agent any telephonic notice by written confirmation signed by an
Authorized Officer of the Company as provided in Section 2.7. If the written
confirmation differs in any material respect from the action taken by the Agent
and the Banks, the records of the Agent and the Banks shall govern absent
manifest error.

        2.11.    Interest Payment Dates, Interest Basis.    Interest accrued and
unpaid on the outstanding principal of all Advances shall be due and payable on
the last day of each calendar quarter, on the Termination Date, and additionally
with respect to each Fixed Rate Advance, on the last day of the Interest Period
applicable to each Fixed Rate Advance. Interest shall be calculated for actual
days elapsed on the basis of a three hundred sixty (360) day year or, if such a
calculation would result in an amount which exceeds the Highest Lawful Rate,
then on the basis of the actual number of days contained in such year. Interest
shall be payable for the day a Loan is made but not for the day of any payment
on the amount paid if payment is received prior to noon (Dallas, Texas time) at
the place of payment. If any payment of principal of or interest on a Loan or
any other amount due hereunder shall become due on a day that is not a Business
Day, such payment shall be made on the next succeeding Business Day and, in the
case of a principal payment, such extension of time shall be included in
computing interest in connection with such payment.

19

--------------------------------------------------------------------------------




        2.12.    Mandatory Principal Payments.    In the event (a) of the
existence of a Borrowing Base Deficiency (as set forth in the Borrowing Base
Certificate due pursuant to Section 6.1(d)), or (b) that the outstanding
principal amount of all Advances made by any Bank plus its Ratable Share of any
Letter of Credit Exposure exceeds the Commitment of such Bank (as the same may
be reduced from time to time in accordance with the provisions of Section 2.4),
the Company shall immediately make principal reductions on the Notes or furnish
cash to the Agent in the manner hereafter described to the extent necessary to
reduce the Borrowing Base Deficiency to zero or to reduce such Obligations to an
amount equal to or less than the amount of such Commitment less the amount of
its Ratable Share of any Letter of Credit Exposure, as the case may be. Each
payment under this Section 2.12 shall be applied in reduction of any outstanding
Floating Rate Advances, and then against the outstanding Advances designated by
the Company in a notice accompanying such payment.    In the event the Company
fails to make such designation, such payment shall be applied first against
Fixed Rate Advances in the order of the expiration of the Interest Periods
applicable thereto. In the event that a payment is required of the Company
pursuant to this Section 2.12 solely by virtue of Letter of Credit Exposure,
such that there are no outstanding Advances, the Company shall, within one
(1) Business Day after becoming aware of the occurrence of such Borrowing Base
Deficiency or excess in the Advances plus Letter of Credit Exposure as to the
Total Commitments, remit to the Agent a cash amount equal to the payment which
is required of it, to be held by the Agent for the benefit of the Banks in their
Ratable Share as collateral for the Obligations (with rights of offset). The
Company agrees to execute and deliver any and all pledge, assignment or other
security documents as the Agent shall deem necessary or desirable to further
evidence or perfect the pledge, assignment or grant of a security interest in
such cash deposit pursuant to this Section 2.12.

        2.13.    Notification of Loans, Interest Rates, Prepayments and
Commitment Reductions.    Promptly after receipt thereof, the Agent will notify
each Bank of the contents of each Commitment reduction notice, notice
contemplated by Section 2.7, and repayment notice received hereunder. The Agent
will notify each Bank of the interest rate applicable to each Fixed Rate Advance
promptly upon determination of such interest rate and will give each Bank prompt
notice of each change in the Alternate Base Rate.

        2.14.    Maximum Interest, Highest Lawful Rate.    The parties hereto
intend to conform strictly to the usury Laws in force that apply to this
transaction. Accordingly, all agreements among the parties hereto (including,
without limitation, the Notes), whether now existing or hereafter arising and
whether written or oral, are hereby limited so that in no contingency, whether
by reason of acceleration of the maturity of the Loans or otherwise, shall the
interest (and all other sums that are deemed to be interest) contracted for,
charged or received by the Banks with respect to the Loans and the Loan
Documents, whether separately or in the aggregate, exceed the Highest Lawful
Rate. If, from any circumstance whatsoever, interest under the Loans and/or Loan
Documents would otherwise be payable in excess of the Highest Lawful Rate, and
if from any circumstance any of the Banks shall ever receive anything of value
deemed interest by applicable Law in excess of the Highest Lawful Rate, such
Bank's receipt of such excess interest shall be deemed a mistake and the same
shall, so long as no Default shall be continuing, at the option of the Company,
either be repaid to the Company or credited to the unpaid principal of the
Notes; provided, however, that if a Default shall have occurred and be
continuing, and any of the Banks shall receive an amount which, but for this
Section 2.14, would constitute excess interest during such period, the Banks
shall have the option of either crediting such excess amount to principal or
refunding such excess amount to the Company. If the Loans are prepaid or the
maturity of the Loans is accelerated by reason of an election of the Required
Banks, unearned interest, if any, shall be canceled and, if theretofore paid,
shall either be refunded to the Company or credited on the Loans as the Required
Banks elect. All interest paid or agreed to be paid to the Banks shall, to the
extent allowed by applicable law, be amortized, prorated, allocated and spread
throughout

20

--------------------------------------------------------------------------------




the full period until payment in full of the principal (including the period of
any renewal or extension) so that the interest for such full period shall not
exceed the Highest Lawful Rate. Notwithstanding that the parties hereto in good
faith deem, each and every fee provided by this Agreement to be bona fide fees
for services rendered and to be rendered separate and apart from the lending of
money or the provision of credit, if any such fee is ever determined by a
Tribunal of competent jurisdiction or by the Banks to constitute interest, then
the treatment of such fee for usury purposes shall be controlled by the
provisions of this Section.

        2.15.    Interest Recapture.    If at any time and from time to time the
rate of interest calculated pursuant to the Rate Option applicable to an Advance
would exceed the Highest Lawful Rate but for provisions limiting the same to the
Highest Lawful Rate, then, notwithstanding the foregoing, the rate of interest
accruing on such Advance shall continue to be the Highest Lawful Rate until the
total amount of interest accrued on such Advance equals the amount of interest
that would have accrued on such Advance but for provisions limiting the same to
the Highest Lawful Rate.


ARTICLE 3.

CHANGE IN CIRCUMSTANCES; INDEMNIFICATION


        3.1.    Yield Protection.    

        (a)  If any existing or future Law (whether or not having the force of
law) or compliance of any Bank with such,

        (i)    subjects any Bank to any Tax, duty, charge or withholding on or
from payments due from the Company (excluding U.S. taxation of the overall net
income of any Bank) or changes the basis of taxation of payments to any Bank in
respect of its Loans or other amounts due hereunder;

        (ii)  imposes or increases or deems applicable any reserve (other than
reserves included in the Reserve Requirement with respect to Fixed Rate
Advances), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank; or

        (iii)  imposes any other condition the result of which is to increase
the cost to any Bank of making, funding or maintaining Loans or Letters of
Credit or reduces any amount receivable by any Bank in connection with Loans or
Letters of Credit, or requires any Bank or any applicable lending office to make
any payment calculated by reference to the amount of loans held or interest
received by it, by an amount deemed material by such Bank;

then, within fifteen (15) days of demand and the submission of reasonable
evidence in support thereof by such Bank, the Company shall pay such Bank that
portion of such increased expense incurred or the amount of reduction in an
amount received which such Bank reasonably determines is attributable to making,
funding and maintaining its Loans or Letters of Credit. The determination of any
amount to be paid by the Company shall take into consideration the policies of
such Bank, or any corporation controlling such Bank, and shall be based upon any
reasonable averaging, attribution and allocation methods.

        (b)  If any Bank shall reasonably determine that the application or
adoption after the date hereof of any law, rule, regulation, directive,
interpretation, treaty or guideline regarding capital adequacy, or any change
therein or in the interpretation or administration thereof after the date
hereof, whether or not having the force of law increases the amount of capital
required or expected to be maintained by such Bank, or any corporation
controlling such Bank, and such increase is based upon the existence of such
Bank's obligations hereunder by an amount reasonably determined by such Bank,
then from time to time, within fifteen (15) days of demand

21

--------------------------------------------------------------------------------

and the submission of reasonable evidence in support thereof by such Bank, such
Bank may adjust the amount of the commitment fee or Letter of Credit fee, as
applicable, thereafter payable to it by an amount as will fairly compensate such
Bank for such increased capital requirement. The determination of any amount to
be paid by the Company shall take into consideration the policies of such Bank,
or any corporation controlling such Bank, and shall be based upon any reasonable
averaging, attribution and allocation methods.

        (c)  In the event that any Bank assesses against the Company any of the
costs contemplated in Sections 3.1 (a) and (b) preceding, the Company may, at
its option, prepay the amount of the Obligation owing with respect to any Bank
assessing such costs, without premium or penalty except as provided in
Section 3.4 hereof, terminate the Commitment of such Bank, and cause one or more
banking institutions reasonably acceptable to the Agent and the Required Banks
(not taking into account the interest of the assessing Bank) to unconditionally
offer in writing to collectively purchase and assume, on a specified date not
more than thirty (30) days from the date on which such costs were due, all of
such Bank's rights and obligations hereunder (including its obligations to fund
its participation in Letters of Credit) and principal and interest in the Loans
owing to such Bank on the date of such proposed purchase, without recourse to
such Bank. If the assessing Bank fails to accept the proposed purchase offer,
the Company shall not be obligated to pay the costs so assessed by such Bank for
the period following the date of such purchase offer. If the assessing Bank
accepts the proposed purchase, and the proposed purchasing bank(s) consummates
the purchase of such rights and interest and assumes such obligations on the
specified date in accordance with the terms of such offer, then such purchasing
bank(s) shall be substituted for such Bank as to all or any portion of such
Bank's Commitment, in which event this Agreement shall be modified and amended
to reflect such substitution and, if applicable, reduction in Commitment. Such
substitution, however, shall not relieve the Company of its obligation to
reimburse any Bank for the costs enumerated in Sections 3.1 (a) and (b) incurred
prior to the date of the substitution of another banking institution.

        3.2.    Availability of Interest Rate.    If any Bank determines that
maintenance of its portion of the Eurodollar Advances would violate any
applicable Law, whether or not having the force of law, or if the Required Banks
reasonably determine that (a) deposits of a type and maturity appropriate to
"match fund" Fixed Rate Advances are not generally available or (b) a Fixed Rate
does not accurately reflect the cost of making or maintaining a Fixed Rate
Advance, then the Agent shall suspend the availability of the affected Rate
Option and require any Fixed Rate Advances outstanding under an affected Rate
Option to be converted to an unaffected Rate Option. Subject to the provisions
of Article 2, the Company may select any unaffected Rate Option to apply to such
affected Advances. If the Company fails to select a new Rate Option, the
affected Advances shall be Floating Rate Advances.

        3.3.    Discretion of Banks as to Manner of Funding.    Notwithstanding
any provision of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Bank had actually funded
and maintained each Fixed Rate Advance during the Interest Period for such
Advance through the purchase of deposits having a maturity corresponding to the
last day of such Interest Period and bearing an interest rate equal to the Fixed
Rate for such Interest Period.

        3.4.    Failure to Pay or Borrow on Certain Dates.    If any payment of
a Fixed Rate Advance occurs on a date that is not the last day of the applicable
Interest Period, or a Fixed Rate Advance is not made on the date specified by
the Company for any reason other than default by the Banks, the Company will
indemnify each Bank for any loss or cost incurred by it resulting therefrom,
including, without limitation, any loss or cost (exclusive of any loss of
profit) in liquidating or employing deposits acquired to fund or maintain such
Fixed Rate Advance.

22

--------------------------------------------------------------------------------




        3.5.    Bank Certificates, Survival of Indemnity.    To the extent
reasonably possible, each Bank shall designate an alternate lending office with
respect to its Fixed Rate Advances to reduce any liability of the Company to
such Bank under Section 3.1 or to avoid the unavailability of a Rate Option
under Section 3.2, so long as such designation is not disadvantageous to such
Bank. A certificate of a Bank as to the amount due under Sections 3.1 or 3.4
shall be final, conclusive and binding on the Company in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Fixed Rate Advance shall be calculated as though each Bank funded its portion of
the Fixed Rate Advance through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Fixed Rate applicable to such Advance. Unless otherwise provided herein, the
amount specified in any such certificate shall be payable on demand after
receipt by the Company of such certificate. The obligations of the Company under
Sections 3.1 and 3.4 shall survive payment of the Loans and termination of this
Agreement.


ARTICLE 4.

CONDITIONS PRECEDENT


        4.1.    Amendment and Restatement.    The effectiveness of this
Agreement to amend and restate the Prior Agreement shall be conditioned on
satisfaction of the conditions precedent that the Company shall have furnished
to the Agent on or before June 13, 2002 the following:

        (a)  a counterpart of this Agreement signed on behalf of each Party or
written evidence satisfactory to the Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such Party has
signed a counterpart of this Agreement and evidence that the assignments
contemplated by that certain Master Assignment and Assumption Agreement dated as
of June 13, 2002 among certain of the Banks and certain of the banks party to
the Prior Agreement (as agreed to and acknowledged by the Agent and the
Company), shall have been consummated.

        (b)  A Certificate of Secretary for the Company and each Guarantor which
shall (i) identify by name and title (and if not previously provided, bear the
signature of) its officers authorized to sign the respective Loan Documents and
to make borrowings hereunder, upon which certificate the Banks shall be entitled
to rely until informed in writing of any change; and (ii) certify that its
articles of incorporation, bylaws or certificate of limited partnership and
partnership agreement (as applicable) and resolutions most recently delivered to
the Agent under the terms of the Prior Agreement have not been modified or
rescinded and remain in full force and effect;

        (c)  A written opinion of the Company's and the Guarantors' counsel,
addressed to the Banks in form acceptable to the Agent and its counsel;

        (d)  A certificate, signed by the Treasurer of the Company or the Chief
Financial Officer of the Company, stating that as of the Effective Date no
Default or Unmatured Default has occurred and is continuing;

        (e)  A Note payable to the order of each Bank in the amount of its
Commitment;

        (f)    All unpaid interest and fees accrued under the Prior Agreement to
the Effective Date, together with all other fees, expenses and other charges
outstanding thereunder including amounts due under Section 3.4 of the Prior
Agreement as a result of the termination of the interest periods thereunder on
the Effective Date;

        (g)  All fees payable on the Effective Date under the terms of that
certain Fee Letter dated April 14, 2002 among the Company, JPMorgan Chase Bank
and J.P. Morgan Securities Inc. (and

23

--------------------------------------------------------------------------------




out of the fees so received, the Agent agrees to pay to each Bank on the
Effective Date, the upfront fees the Agent has agreed to pay to such Bank on
such date);

        (h)  Such additional documentation as the Agent or its counsel may
reasonable request relating to the organization, existence and good standing of
the Company and the Guarantors, the authorizations of the transactions
contemplated by the Loan Documents and any other legal matters relating to the
Company, the Guarantors, or any Loan Document, all in form and substance
reasonably satisfactory to the Agent and its counsel.

        4.2.    Each Advance.    This Agreement shall not be effective to amend
and restate the Prior Agreement on the Effective Date, the Banks shall not be
required to make any Advance and the Agent shall not be obligated to issue any
Letter of Credit, except as otherwise contemplated by Sections 2.6(f) and (g),
unless on the relevant date (i.e., the Effective Date, the relevant Borrowing
Date, or relevant date of the issuance of a Letter of Credit, as applicable):

        (a)  There exists no Default or Unmatured Default and, with respect to
Advances and Letters of Credit, no Default or Unmatured Default will result from
the requested Advance or Letter of Credit;

        (b)  The representations and warranties contained in Article 5 are true
and correct in all material respects as of such date except for changes in the
Schedules to this Agreement reflecting transactions permitted by this Agreement;

        (c)  With respect to Advances and Letters of Credit, the sum of (i) the
principal balance of the outstanding Loans made by the Banks, (ii) the amount of
the requested Advance, (iii) the amount of any Advance previously requested and
in process, and (iv) any Letter of Credit Exposure (excluding any amounts
thereof attributable to an Advance then requested and in process), is equal to
or less than the Total Commitments;

        (d)  With respect to Advances and Letters of Credit, the sum of (i) the
principal balance of the outstanding Loans made by the Banks, (ii) the amount of
the requested Advance, and (iii) the amount of any Advance previously requested
and in process, is equal to or less than the Borrowing Base Availability;

        (e)  With respect to Advances and Letters of Credit, the Agent has
received from the Company a notice that complies in all respects with the
requirements of Section 2.7;

        (f)    No change that would cause or result in a Material Adverse Effect
has occurred since September 30, 2001;

        (g)  The most recent financial statements of the Company Group delivered
to the Banks pursuant to Section 6.1 are true, correct and complete in all
material respects, fairly represent the financial condition of the Company and
the Guarantors and have been prepared on a basis consistent with prior
periods.    As of the date of such Advance or issuance of such Letter of Credit,
there are no obligations, liabilities or Material Indebtedness (including
contingent and indirect liabilities and obligations or unusual forward or
long-term commitments) of the Company or the Guarantors which, separately or in
the aggregate, are material and which are not reflected or otherwise disclosed
in such financial statements; and

        (h)  All legal matters incident to the making of such Advance or
issuance of such Letter of Credit shall be reasonably satisfactory to the Banks
and their respective counsel.

        Each request for an Advance hereunder and each request for the issuance
of a Letter of Credit shall be deemed to be a representation and warranty by the
Company to the Banks, as of the applicable Borrowing Date or the date of the
issuance of the Letter of Credit, as to each of the matters specified in this
Section 4.2.

24

--------------------------------------------------------------------------------


ARTICLE 5.

REPRESENTATIONS AND WARRANTIES


        To induce the Banks to enter into this Agreement and the other Loan
Documents and to make the Loans and to induce the Agent to issue the Letters of
Credit, the Company represents and warrants to the Banks as follows:

        5.1.    Corporate Existence and Authority.    The Company and each of
the Guarantors (except Jerell, Ltd.) is a corporation duly incorporated, validly
existing, and in good standing under the Laws of its jurisdiction of
incorporation, and is duly qualified to transact business as a foreign
corporation in each jurisdiction where the nature or extent of its business and
properties require the same, except in such jurisdictions where the failure so
to qualify would not reasonably be expected to cause a Material Adverse Effect.
Jerell, Ltd. is a Texas limited partnership and is duly qualified to transact
business as a foreign partnership in each jurisdiction where the nature or
extent of its business and properties require the same, except in such
jurisdictions where the failure so to qualify would not reasonably be expected
to cause a Material Adverse Effect. The Company and each of the Guarantors
possesses all requisite authority and power and material licenses, permits and
franchises to execute, deliver and comply with the terms of the Loan Documents,
which have been duly authorized and approved by all necessary corporate action,
for which no material approval or consent of any Person or Tribunal is required
which has not or will not have been obtained prior to the date of this
Agreement, and each of the Loan Documents constitutes the legal, valid and
binding obligation of the Company and the Guarantors (to the extent each of them
is a party to the same) enforceable against the Company and the Guarantors in
accordance with its terms.

        5.2.    Compliance with Laws.    Neither the Company nor any of the
Guarantors is in violation of (a) any Laws, other than such violations that,
collectively, could not reasonably be expected to cause a Material Adverse
Effect, (b) the terms of any material agreement, contract, document or
instrument to which the Company or any of the Guarantors is a party or by which
it or any of its assets is bound, other than such violations that, collectively,
could not reasonably be expected to cause a Material Adverse Effect, or (c) its
respective Articles of Incorporation, Bylaws, Certificate of Limited
Partnership, or Partnership Agreement, as applicable, in any material respect.

        5.3.    Litigation.    There is no Litigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
the Guarantors other than that which, collectively or individually, has not and
could not reasonably be expected to result in a Material Adverse Effect.

        5.4.    Compliance with Laws and Contracts.    Neither the execution and
delivery by the Company or any Guarantor of the Loan Documents to which each is
a party, the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will materially violate any material Law
binding on the Company or any of the Guarantors or the Company's or any of the
Guarantors' Articles of Incorporation, Bylaws, Certificate of Limited
Partnership, or Partnership Agreement, as applicable, or the provisions of any
indenture, instrument or agreement to which the Company or any of the Guarantors
is a party or is subject, or by which it or its property is bound, or materially
conflict with or constitute a default thereunder, or result in the creation or
imposition of any Lien (other than a Permitted Lien) pursuant to the terms of
any such indenture, instrument or agreement. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any Tribunal is required to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.

25

--------------------------------------------------------------------------------




        5.5.    Financial Statements.    The March 31, 2002 unaudited
consolidated financial statements of the Company Group heretofore delivered to
the Banks were prepared in accordance with historical practice, and the
September 30, 2001 consolidated financial statements of the Company Group
audited by Arthur Andersen L.L.P. heretofore delivered to the Banks were
prepared in accordance with GAAP in effect on the respective dates. Such
statements fairly present the consolidated financial condition and operations of
the Company Group at such dates and the consolidated results of their operations
for the respective periods then ended.

        5.6.    Material Adverse Effect.    No Material Adverse Effect has
occurred since September 30, 2001.

        5.7.    Taxes.    To the best of the Company's knowledge, all tax
returns of the Company Group required to be filed (unless such filing dates have
been validly extended) by any Tribunal have been or will be filed prior to the
date such returns were or are due, and all Taxes imposed upon the Company Group
by any Tribunal in respect of periods ending on or before the Effective Date
which are due and owing unless subject to a good faith contest by appropriate
legal proceedings for which adequate reserves have been established in
accordance with GAAP, will be paid by the Company Group on or before the
Effective Date.

        5.8.    Government Regulation.    Neither the Company nor any of the
Guarantors nor any Affiliate of any of them is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Investment Company Act of 1940, the Interstate Commerce Act (as any of the
preceding acts have been amended), or any other Law (other than Regulation X of
the Board of Governors of the Federal Reserve System) that regulates the
incurring by the Company of Indebtedness, including, without limitation, Laws
relating to common or contract carriers or the sale of electricity, gas, steam,
water or other public utility services.

        5.9.    Properties, Liens.    Each of the Company and each Guarantor has
good and indefeasible title to all of its real and personal properties and
fixtures reflected on its balance sheet, subject to no defects in title thereto
which would reasonably be expected, collectively, to cause a Material Adverse
Effect, and there are no Liens on any material asset of the Company or any of
the Guarantors other than Permitted Liens.

        5.10.    Leases.    All material leases under which the Company or any
of the Guarantors is lessee or tenant are in full force and effect, and there
does not exist any default thereunder on the part of the Company or any of the
Guarantors or, to the best of the Company's knowledge, on the part of any other
party thereto which in either case could reasonably be expected to cause a
Material Adverse Effect.

        5.11.    Subsidiaries.    As of May 1, 2002, Schedule 3 to this
Agreement contains an accurate list of all of the presently existing
Subsidiaries of the Company, setting forth their respective jurisdictions of
incorporation and the percentage of their respective capital stock owned by the
Company Group; all of the issued and outstanding shares of capital stock of the
Domestic Subsidiaries of the Company have been duly authorized and issued and
are fully paid and non-assessable.

        5.12.    ERISA.    Each Plan complies in all material respects with all
applicable requirements of Law, no Reportable Event which could result in a
Material Adverse Effect has occurred with respect to any Plan, neither the
Company nor any of the Guarantors has withdrawn from any Plan or initiated steps
to do so, and no steps have been taken to terminate any Plan. On the Effective
Date, no Unfunded Liabilities exist.

26

--------------------------------------------------------------------------------




        5.13.    Defaults.    No Default or Unmatured Default has occurred and
is continuing.

        5.14.    Accuracy of Information.    No information, exhibit, report or
other document furnished by the Company or any of the Guarantors to the Agent in
connection with the negotiation or administration of the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading,
in light of the circumstances under which furnished. There is no material fact
that the Company has not disclosed to the Agent which would have a Material
Adverse Effect.

        5.15.    Use of Proceeds, Margin Stock.    The proceeds of the Advances
will be used by the Company solely for the purposes specified in this
Agreement.    Except as expressly provided in Section 2.2, none of such proceeds
will be used for the purpose of purchasing or carrying any "margin stock" as
defined in Regulation U, Regulation X, or Regulation G, or for the purpose of
reducing or retiring any Debt that was originally incurred to purchase or carry
a "margin stock" or for any other purpose which might constitute this
transaction a "purpose credit" within the meaning of Regulation U, Regulation X,
or Regulation G. The Company is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stocks. Neither the Company nor
any Person acting on behalf of the Company has taken or will take any action
which might cause the Note or any of the other Loan Documents, including this
Agreement, to violate Regulation U, Regulation X, or Regulation G or any other
regulations of the Board of Governors of the Federal Reserve System or to
violate Section 8 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. Except as permitted by Section 2.2, the Company owns
no "margin stock" except for that described in the financial statements referred
to in Section 5.5 hereof and, the aggregate value of all "margin stock" owned by
the Company does not exceed twenty-five percent (25%) of the value of all of the
Company's assets.

        5.16.    No Financing of Corporate Takeovers.    No proceeds of the
Advances will be used to acquire any security in any transaction which is
subject to Section 13 or 14 of the Securities Exchange Act of 1934, including,
without limitation, Sections 13(d) and 14(d) thereof, except (a) for the
purchases of shares of the Company Group or any of them, and (b) to the extent
permitted under Section 7.4 hereof.

        5.17.    Insider.    Except as to any circumstances which the Company
has previously disclosed to the Agent in writing, the Company is not, and no
Person having "control" (as that term is defined in 12 U.S.C. Section 375(b)(5)
or in regulations promulgated pursuant thereto) of the Company is, an "executive
officer," "director," or "principal shareholder" (as those terms are defined in
12 U.S.C. Section 375(b) or in regulations promulgated pursuant thereto) of the
Banks, of a bank holding company of which any Bank is a subsidiary, or of any
bank holding company of which any Bank is a subsidiary, or of any bank at which
any Bank maintains a "correspondent account" (as such term is defined in such
statute or regulations), or of any bank which maintains a correspondent account
with any Bank.


ARTICLE 6.

AFFIRMATIVE COVENANTS


        To induce the Banks to enter into this Agreement and the other Loan
Documents and to make the Loans and to induce the Agent to issue the Letters of
Credit, Haggar and the Company covenant and agree that, on behalf of themselves
and the Company Group, during the term of this Agreement and as long as all or
any part of any Advances or Letters of Credit are outstanding or the Agent or
any Bank

27

--------------------------------------------------------------------------------


has a Commitment hereunder, they will do or cause to be done the following
(unless the prior written consent of the Required Banks is otherwise obtained):

        6.1.    Financial Reporting.    Maintain a system of accounting
established and administered in accordance with GAAP, and the Company, on behalf
of the Company Group, will furnish to the Agent, which will furnish to the
Banks:

        (a)  Within ninety (90) days after the close of each fiscal year
commencing with the fiscal year ending September 30, 2002, an audited
consolidated and consolidating balance sheet of the Company Group, a
consolidated and consolidating statement of income and retained earnings of the
Company Group and a consolidated statement of cash flows of the Company Group,
each set forth in comparative form with corresponding figures from the
immediately preceding fiscal year, in each case such statements to be furnished
in reasonable detail and prepared in accordance with GAAP, and to be accompanied
by an unqualified opinion of independent certified public accountants of
nationally recognized standing acceptable to the Banks.

        (b)  Within forty-five (45) days after the close of each of the first
three (3) quarters of each fiscal year, a consolidated and consolidating
statement of income of the Company Group for the period from the beginning of
such fiscal year to the end of the quarter thereof, and a consolidated and
consolidating balance sheet of the Company Group as of the end of such quarter,
together with schedules detailing depreciation, amortization, dividends,
scheduled payments of principal on Indebtedness, all outstanding letters of
credit, and all capital expenditures, setting forth in reasonable detail and
prepared in accordance with historical practice, which shall be certified by the
Chief Financial Officer of the Company as complete and correct in all material
respects to the best knowledge and belief of such officer after diligent
inquiry.

        (c)  Together with the financial statements required hereunder, a
Compliance Certificate.

        (d)  Within twenty (20) days after the end of each month, a Borrowing
Base Certificate.

        (e)  Within one hundred eighty (180) days after the close of each fiscal
year, a statement of the Unfunded Liabilities of each Plan, if any, certified as
correct by an actuary enrolled under ERISA.

        (f)    As soon as possible and in any event within ten (10) days after
the Company knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the Chief Financial Officer or Treasurer of the
Company, describing said Reportable Event and the action which the Company
proposes to take with respect thereto.

        (g)  Such other material and pertinent information (including
non-financial information) as the Agent or the Banks, through the Agent, may,
from time to time, reasonably request.

        6.2.    Use of Proceeds.    Use all proceeds of the Advances for the
purposes set forth in Section 2.2.

        6.3.    Notice of Default, etc.    Give prompt notice in writing to the
Agent of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, that has a substantial likelihood of a
Material Adverse Effect.

        6.4.    Taxes.    Promptly pay when due any and all Taxes due and owing
by it, except Taxes that (a) are being contested in good faith by appropriate
legal proceedings and for which a reserve has been established in an amount
determined in accordance with GAAP and (b) do not, in the aggregate, materially
detract from the value of the properties of the Company and the Guarantors
(taken as a whole), materially impair the operation of their businesses (taken
as a whole) or give rise to any Lien other than a Permitted Lien.

28

--------------------------------------------------------------------------------




        6.5.    Payment and Prepayment of Obligations.    Promptly pay or renew
and extend all of its Material Indebtedness for the payment of money as the same
become due, except for any such Material Indebtedness being contested in good
faith by appropriate legal proceedings, for which a reserve for the payment
thereof has been established in an amount determined in accordance with GAAP.

        6.6.    Maintenance of Corporate Existence, Assets, Business and
Insurance.    Except as otherwise permitted by Section 7.4, maintain (a) its
corporate existence and authority to transact business and good standing in its
jurisdiction of incorporation and in all other jurisdictions where the failure
to so maintain could reasonably be expected to cause a Material Adverse Effect,
(b) all material licenses, permits and franchises necessary for its business
except such as could not in the aggregate reasonably be expected to cause a
Material Adverse Effect, (c) to the extent consistent with prudent business
practices, all of its assets which are useful and necessary in its business in
good working order and condition and make all necessary repairs and replacements
thereto or thereof and (d) insurance with such insurers, in such types and
amounts, and covering such casualties, contingencies and risks, as is customary
in its industry including, without limitation, worker's compensation insurance
(unless the Company maintains self-insurance with respect to such risk of loss
which is satisfactory to the Banks in all respects), liability insurance,
adequate business interruption insurance, and insurance on its properties,
assets and business, now owned or hereafter acquired.

        6.7.    Inspection.    Permit the Agent, by its representatives and
agents, to inspect the properties, corporate books and financial records of the
Company Group, to examine and copies of such of its books of accounts and other
financial records, and to discuss its a finances and accounts with, and to be
advised as to the same by, its officers as shall be reasonably requested at such
reasonable times and intervals as the Agent may designate reasonable notice.
Each Bank agrees to treat all such information received by it (except such
information which is generally available or has been made available to the
public from sources other than the Banks or their respective officers, employees
or representatives) as confidential; provided, however, nothing in this Section
shall prohibit any Bank or the Agent from, or expose any Bank or the Agent to
liability for, disclosing any such information: (i) to any Tribunal to whose
jurisdiction any Bank or the Agent may be subject, to the extent required
thereby or (ii) in accordance with Section 10.2(f).

        6.8.    Compliance with Law.    Shall, and shall cause each member of
the Company Group to comply with all Laws applicable to it or any of its
property, business operations or transactions, a breach of which could have a
Material Adverse Effect.

        6.9.    ERISA Compliance.    Shall (i) at all times, make, and cause to
be made prompt payment of all contributions required under all Plans, if any,
and required to meet the minimum funding standard set forth in ERISA with
respect to the Plans of each of such entities, and (ii) furnish to the Agent,
upon request, such additional information concerning any Plans as may be
reasonably requested.

29

--------------------------------------------------------------------------------







ARTICLE 7.

NEGATIVE COVENANTS


        To induce the Banks to enter into this Agreement and the other Loan
Documents and to make the Loans and to induce the Agent to issue the letters of
Credit, Haggar and the Company covenant and agree that, on behalf of themselves
and the Company Group, during the term of this Agreement and as long as all or
any part of any Advances or Letters of Credit are outstanding or the Agent or
any Bank has a Commitment hereunder, they will not, nor permit or suffer any
member of the Company Group to, do any of the following (unless the prior
written consent of the Required Banks is otherwise obtained):

        7.1.    Liens.    Directly or indirectly, create, incur or suffer or
permit to be created or incurred or to exist any Lien upon any of the assets
(now owned or hereafter acquired) of any member of the Company Group, including,
without limitation, the Inventory and Receivables, except for Permitted Liens.

        7.2.    Lines of Business.    Directly or indirectly, engage in any
lines of business other than those in which they are presently engaged or
reasonable expansions or extensions thereof.

        7.3.    Indebtedness.    Create, incur or suffer to exist any
Indebtedness other than Permitted Indebtedness.

        7.4.    Mergers and Acquisitions.    

        (a)  Dissolve or liquidate, or permit any Subsidiary of the Company to
dissolve or liquidate, provided that if no Default or Unmatured Default exists
or would result, any Subsidiary of the Company may dissolve or liquidate so long
as the assets of such Subsidiary are distributed to a member of the Company
Group;

        (b)  Become or permit any Subsidiary of the Company to become, a party
to any merger or consolidation with or into any other Person, provided that if
no Default or Unmatured Default exists or would result, any Subsidiary may merge
or consolidate with or into any member of the Company Group, provided that in
the event of a merger with the Company, the Company is the legally surviving
entity;

        (c)  Acquire, or permit any Subsidiary of the Company to acquire, by
purchase, lease or otherwise, all or substantially all of the assets or capital
stock of any Person, provided that such acquisitions which, when added to any
other acquisitions since the Effective Date and any permitted investments made
pursuant to Section 7.4(d), do not exceed $15,000,000 in the aggregate
(including all consideration given in connection with such acquisition), may be
made so long as the assets or Person acquired is involved with the same line of
business, or an integral part thereof, as is currently pursued by the Company
Group and no Default or Unmatured Default exists or would result; and

        (d)  Invest (by way of loan, advance, capital contribution or otherwise)
or acquire an ownership interest in, or permit any Subsidiary of the Company to
so invest or acquire an ownership interest in, any joint venture, partnership,
corporation or other entity which is not an Affiliate of any member of the
Company Group, or otherwise so invest in any new business venture, provided that
such investment which, when added to any investments made since the Effective
Date and any permitted acquisitions made pursuant to Section 7.4(c), do not
exceed $15,000,000 in the aggregate, may be made so long as no member of the
Company Group has any legal or contractual liability or obligation in excess of
such investment, the business venture in which the investment is made involves
the same line of business, or an integral part thereof, as is currently pursued
by the Company Group and no Default or Unmatured Default exists or would result.

30

--------------------------------------------------------------------------------




        7.5.    Affiliates.    Enter into any material transaction (including,
without limitation, the purchase or sale of any property or service) with, or
make any material payment or transfer to, any Affiliate of the Company Group
(other than the Company or any Guarantor) or member of the Family Group except
(a) in the ordinary course of business and pursuant to the reasonable
requirements of the business of the Company Group and upon fair and reasonable
terms no less favorable than those that would result from a comparable
arms-length transaction, (b) compensation arrangements approved by the Board of
Directors of each applicable party entered into in the ordinary course of
business, (c) repurchases of shares of the common stock of Haggar upon fair and
reasonable terms no less favorable than those that would result from a
comparable arms-length transaction, (d) the incurrence of Indebtedness which
constitutes Permitted Indebtedness; and (e) dividends paid by the Company Group
in the ordinary course of business.

        7.6.    Fixed Charge Requirement.    As of the end of each fiscal
quarter (commencing with the fiscal quarter ending June 30, 2002), permit the
Fixed Charge Ratio to be or become less than 1.25 to 1.00, as calculated for the
twelve (12) months period then ended.

        7.7.    Funded Debt Limitation.    As of the end of each fiscal quarter
(commencing with the fiscal quarter ending June 30, 2002), permit the Funded
Debt Ratio to be or become greater than 3.0 to 1.0.

        7.8.    Net Worth.    

        (a)  Permit Net Worth of the Company Group to be or become less than an
amount equal to the sum of (1) $123,800,000, plus (2) fifty percent (50%) of the
cumulative net income of the Company Group, on a consolidated basis, for each of
the fiscal quarters to have completely elapsed since March 31, 2002 as of the
date of determination, plus (3) in the event Haggar or the Company shall make a
registered public offering of its capital stock after the Effective Date,
sixty-six and two-thirds percent (662/3%) of that portion of the net proceeds
from such offering attributable to the primary issuance of new shares (but not
the secondary issuance of existing shares).

        (b)  Permit the Net Worth of the Company to be or become less than
$24,400,000.

        (c)  Notwithstanding the foregoing, in the event that Net Worth is less
than the amount required hereby, the Company shall have a period of ten
(10) days from the earlier of the date on which Net Worth is disclosed to the
Agent or is to be disclosed to the Agent under Section 6.1 in which to cause Net
Worth to be in compliance with the terms hereof. Cumulative net income shall be
determined by reference to the statements of income described in Section 6.1
(a) and shall not be decreased by any losses occurring during any fiscal
quarter.

        7.9.    Inventory Turn.    Permit the quotient, as measured for the
Company Group on a consolidated basis at the end of each fiscal quarter, with
reference to the financial statements described in Section 6.1, of (a) the cost
of goods sold during the prior twelve (12) months divided by (b) the Dollar
amount of the cost of Inventory at the end of such fiscal quarter, to be (if
measured at a specific point in time) or become less than 2.0.

        7.10.    Sale of Assets.    Sell, lease, transfer or otherwise dispose
of any of the assets of the Company Group other than: (a) to a member of the
Company Group, (b) sales of Inventory in the ordinary course of business;
(c) the sale of capital stock in a registered public offering, so long as such
offering is in compliance with all Laws and does not result in a Default under
Section 8.13 hereof; (d) the sale, lease, transfer or other disposition in the
ordinary course of business of obsolete or other equipment and fixtures no
longer necessary for the operation of the business of the Company Group; (e) the
sale, lease, transfer or other disposition for fair value of the facilities of
the Company Group located in Weslaco, Robstown and Edinburg Texas; (f) the sale,
lease,

31

--------------------------------------------------------------------------------




transfer or other disposition of assets the proceeds of which are used to
replace the assets disposed of with similar assets used in the business of the
Company Group with the same or greater value; and (g) the sale, lease, transfer
or other disposition of other assets (in addition to the assets disposed of
under the permissions of clauses (a) through (f) of this Section 7.10); provided
that, the aggregate book value of all assets disposed of under the permissions
of this clause (g) for the entire term of this Agreement shall not exceed an
amount equal to ten percent (10%) of the book value of the assets of the Company
Group as calculated as of the date of each disposition and, with respect to each
disposition, based on the most recent audited balance sheet of the Company
Group.

        7.11.    Subsidiaries.    Create, nor permit any member of the Company
Group to create, any Domestic Subsidiary unless, contemporaneously therewith,
such Domestic Subsidiary executes and delivers to the Agent, for the benefit of
the Banks, a Subsidiary Guaranty.

        7.12.    Foreign Subsidiaries.    Permit more than ten percent (10%) of
the Net Worth of the Company Group to be attributable at any time to
Subsidiaries of the Company which are not Domestic Subsidiaries and Guarantors
unless (a) such Subsidiary has executed a Guaranty which is legal, valid and
enforceable against such Subsidiary in all respects under the laws of any
jurisdiction applicable to such Subsidiary, and (b) the Agent has received from
counsel to the Company a legal opinion as to such matter and other matters as
the Agent shall request, such counsel, and opinion to be satisfactory to the
Agent and the Required Banks in all respects.

        7.13.    Distributions.    Make or agree to make any Distribution
except: (i) a Distribution from a Subsidiary of the Company to the Company;
(ii) if no Default nor any Unmatured Default exists or would result therefrom,
any member of the Company Group may repurchase shares of Haggar's common stock
on the open market or through privately negotiated transactions; provided that
the aggregate amount paid for such repurchases completed since the Effective
Date shall not exceed $15,000,000; and (iii) if no Default nor Unmatured Default
exists or would result therefrom, the Company and Haggar may make any
Distribution other than those of the type described in clause (ii) of
Section 7.13.

        7.14.    Intercompany Indebtedness.    Incur or permit to exist any
Intercompany Indebtedness which is not subordinate in right or payment to the
prior payment in full of the Obligations, any and all of such Intercompany
Indebtedness, whether now or hereafter owed, being hereby so subordinated in
right of payment to the prior payment in full of the Obligations. In connection
therewith, each member of the Company Group hereby agrees that:

        (a)  No member of the Company Group shall, after a Default (or an
Unmatured Default, in the case of payments or distributions made outside the
ordinary course of its business):

        (i)    demand, sue for, take, or accept or receive, directly or
indirectly, any payment of principal, interest or other amount with respect to
such Intercompany Indebtedness, whether in cash or other property;

        (ii)  claim any offset or other reduction of the Obligations because of
any such Intercompany Indebtedness; or

        (iii)  take any other action to make it the same.

        (b)  Any payments or distributions upon or with respect to the
Intercompany Indebtedness subordinated hereby which are received by any member
of the Company Group following a Default (or an Unmatured Default, in the case
of payments or distributions made outside the ordinary course of business) shall
be collected, enforced and received by such member of the Company Group as
trustee for the Banks and paid over to the Agent on account of the Obligations.

32

--------------------------------------------------------------------------------

        (c)  In the event of any distribution of all or any of the assets of any
member of the Company Group to its creditors upon the dissolution, winding up,
liquidation, arrangement, reorganization, adjustment, protection or relief of
any member of the Company Group or its debts, whether in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or similar
proceedings, or upon an assignment for the benefit of creditors or any other
marshalling of the assets and liabilities of any member of the Company Group,
any payment or distribution of any kind (whether in cash, property, or
securities) which otherwise would be payable or deliverable upon or with respect
to the Intercompany Indebtedness subordinated hereby shall be paid or delivered
directly to the Agent for the benefit of the Banks for application to (in the
case of cash) or as collateral for (in the case of non-cash property or
securities) the payment of the Obligations until the Obligations shall have been
paid in full.

        (d)  If any proceeding referred to in subsection (c) above is commenced
by or against any member of the Company Group, the Agent is hereby irrevocably
authorized and empowered (in its own name or in the name of such member of the
Company Group), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution referred to in subsection (c) above, and
give acquittance therefor, and to file claims and proofs of claim and take such
other action (including, without limitation, voting the Intercompany
Indebtedness subordinated hereby or enforcing any security interest or lien
securing its payment) as it may deem necessary or advisable for the exercise or
enforcement of any of the rights of the Agent and Banks hereunder.

        (e)  The Agent and/or the Banks are hereby authorized to demand specific
performance of the provisions of this Section 7.14 at any time when any member
of the Company Group shall have failed to comply with any of the provisions
hereof.

        7.15.    Capital Expenditures Limitation.    Make or agree to make
Capital Expenditures during any fiscal year in excess of an amount equal to ten
percent (10%) of the Company Group's Net Worth; provided that expenditures for
the repair or replacement of property with insurance proceeds (to the extent
such expenditures do not exceed the net cash amount of such insurance proceeds)
shall not be included in Capital Expenditures for purposes of the foregoing
calculation.

        7.16.    Swap Agreements.    Enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Company, Haggar or any Subsidiary has actual exposure (other than those in
respect of equity interests or Indebtedness of the Company, Haggar or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company, Haggar or any
Subsidiary.

        7.17.    Restrictive Agreements.    Directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Haggar, the Company
or any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Company or any other Subsidiary or to
Guarantee Indebtedness of Haggar, the Company or any other Subsidiary; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document or by any document governing the Permitted
Indebtedness described on Schedule 6 or governing the Permitted Indebtedness of
the type described in clause (i) of the definition of Permitted Indebtedness;
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iii) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness

33

--------------------------------------------------------------------------------




permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and (iv) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.


ARTICLE 8.

DEFAULTS


        The occurrence of any one or more of the following events shall
constitute a Default:

        8.1.    Representation or Warranty.    Any representation or warranty
made by or on behalf of the Company or any of the Guarantors to the Banks under
or in connection with any Loan Document shall be materially false as it relates
to the operations of the Company Group taken as a whole as of the date on which
made or deemed to be made.

        8.2.    Nonpayment.    Nonpayment of any Obligation (other than a
nonpayment of the nature described in Section 8.3) when the same becomes due and
payable and, with respect to any nonpayment when due of the Obligation
constituting accrued interest, the continuance thereof for a period of five
(5) Business Days.

        8.3.    Prepayment.    The failure of the Company or any of the
Guarantors to make the mandatory prepayment or cash deposit required by
Section 2.12 and the continuance thereof for a period of ten (10) days from the
date on which the Borrowing Base Certificate which would disclose the obligation
to make such prepayment or cash deposit is delivered or to be delivered pursuant
to Section 6. l(d).

        8.4.    Covenants.    The breach by the Company or any of the Guarantors
of any of the terms or provisions of Sections 6.2, 6.3, 6.5, 6.6, 6.7, 6.8, 6.9
or Article 7.

        8.5.    Other.    The breach by the Company or any of the Guarantors
(other than a breach which constitutes a Default under Sections 8.1, 8.2, 8.3 or
8.4) of: (a) Section 6.l(d) that continues unremedied for a period of ten
(10) days, or (b) any other term or provision of this Agreement or any other
Loan Document that continues unremedied within thirty (30) days after written
notice from the Agent or any Bank specifying such breach.

        8.6.    Material Indebtedness.    The default by the Company or any of
the Guarantors in the performance of any term, provision or condition contained
in any agreement under which any Material Indebtedness was created or is
governed, the effect of which is to cause such Material Indebtedness to become
due prior to its stated maturity, or any such Material Indebtedness shall be
required to be prepaid prior to the stated maturity thereof.

        8.7.    Insolvency.    Any member of the Company Group shall: (a) have
an order for relief entered with respect to it under any Debtor Relief Laws,
(b) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (c) make an assignment for the benefit of creditors, (d) apply
for, seek, consent to or acquiesce in the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its property, (e) institute any proceeding seeking an order for relief under
any Debtor Relief Laws or seeking to adjudicate it as bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any Debtor Relief Laws or
fail to file an answer or other pleading denying the material allegations of any
such proceeding filed against it, (f) take any corporate action to authorize or
effect any of the foregoing actions set forth in this Section or (g) fail to
contest in good faith any appointment or proceeding described in Section 8.8;
provided, however, that the foregoing as to any member of the Company Group
other than Haggar or the Company shall not constitute a Default if such an event
would not constitute a Material Adverse Effect.

34

--------------------------------------------------------------------------------




        8.8.    Receiver.    A receiver, trustee, examiner, liquidator or
similar official shall be appointed for any member of the Company Group or any
substantial part of their respective property, or a proceeding described in
Section 8.7(e) shall be instituted against the Company or any of the Guarantors
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of sixty (60) consecutive days; provided,
however, that the foregoing as to any member of the Company Group other than
Haggar or the Company shall not constitute a Default if such an event would not
constitute a Material Adverse Effect.

        8.9.    Appropriation.    Any Tribunal shall condemn, seize or otherwise
appropriate, or take custody or control of all or any substantial portion of the
property of the Company Group taken as a whole.

        8.10.    Judgments.    The Company or any of the Guarantors shall fail
within thirty (30) days to pay, bond or otherwise discharge any judgment or
order for the payment of money in excess of $1,000,000 which is not stayed on
appeal or otherwise being appropriately contested in good faith.

        8.11.    ERISA.    Any member of the Company Group shall fail to meet
the minimum funding requirements required by the provisions of Section 412 of
the Code and Section 302 of ERISA with respect to any Plan, if applicable, or
any Reportable Event causing a Material Adverse Effect shall occur in connection
with any Plan.

        8.12.    Material Agreement.    The occurrence of a default (including
the passage of any applicable period of grace or cure) under any other material
agreement, document or instrument to which the Company or any of the Guarantors
is a party or by which any of their respective assets are bound, the effect of
which would constitute a Material Adverse Effect.

        8.13.    Change in Control.    A Change in Control shall occur.

        Any notice that may be required hereunder need be delivered to the
Company only, and no other Person shall be entitled to receive any notices
whatsoever under this Agreement, regardless of whether the action, inaction,
default or other matter to which such notice relates is by or concerning a
Person other than the Company.


ARTICLE 9.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


        9.1.    Remedies Upon-Default.    If any Default described in
Sections 8.7 or 8.8 occurs, the Commitments of the Banks to make Advances and of
the Agent to issue Letters of Credit hereunder shall automatically terminate and
the Obligations shall immediately become due and payable without any election or
action on the part of the Agent or any Bank. If any other Default occurs and is
continuing, the Agent (on behalf of the Banks) may exercise (and shall exercise
at the direction of the Required Banks) any one or more of the following rights
and remedies, and any other remedies provided in any of the Loan Documents:

        (a)  terminate the Commitments of the Banks to make Advances hereunder;

        (b)  declare the Obligations to be due and payable, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest, notice of default, notice of intention to accelerate or of
acceleration, or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in any of the Loan Documents to the
contrary notwithstanding;

        (c)  reduce any claim to judgment; and/or

        (d)  without notice of default or demand, exercise, pursue or enforce
any of the Banks' rights and remedies under the Loan Documents or pursuant to
applicable law.

35

--------------------------------------------------------------------------------




        9.2.    Remedies Upon Unmatured Default.    If any Unmatured Default
occurs and is continuing, the Banks or the Agent (on behalf of the Banks) may
exercise (and the Agent shall exercise at the direction of the Required Bank),
any one or more of the following rights and remedies:

        (a)  to the fullest extent permitted by law, restrict any payment or
withdrawals from any or all deposits and other sums at any time credited by or
due from such Banks, to Haggar or the Company (other than deposits and other
sums being held by such Bank(s) on behalf of Haggar or the Company as fiduciary
for or in trust for other Persons), without notice or demand and without
liability, for so long as and until such time as such Unmatured Default and any
other Unmatured Default is cured; provided, however, that, the foregoing shall
in no way be construed to limit such Bank's right of setoff provided to it under
Section 9.6 hereof; and/or

        (b)  require the Company, on the next succeeding Business Day, to
deposit with the Agent cash in such amounts as the Agent may request, up to a
maximum amount equal to the aggregate existing Letter of Credit Exposure of all
the Banks. Any amounts so deposited shall be held by the Agent for the ratable
benefit of all the Banks as security for the outstanding Letter of Credit
Exposure and the other Obligations, and the Company will, in connection
therewith, execute and deliver such security agreements in form and substance
satisfactory to the Agent which it may reasonably require. As drafts or demands
for payment are presented under any Letter of Credit, the Agent shall apply such
cash to satisfy such drafts or demands. When either (i) all Letters of Credit
have expired and drawings thereunder satisfied by the Company, or (ii) all
Defaults and Unmatured Defaults have been waived in writing by the Required
Banks or cured to the satisfaction of the Required Banks, the Agent shall
release to the Company any remaining cash deposited under this Section 9.2. In
addition, as the aggregate existing Letter of Credit Exposure is reduced, the
Company may receive, upon its request, return of a portion of such cash deposit
equal to the amount of the reduction. Whenever the Company is required to make
deposits under Sections 2.12 and 9.2 and fails to do so on the day such deposit
is due, the Agent or any Bank may, without notice to the Company, make such
deposit (whether by application of proceeds of any collateral for the
Obligations, by transfers from other accounts maintained with any Bank, by
Advances or otherwise) using any funds then available to any Bank of the Company
or Haggar; and/or

        (c)  seek such equitable relief to which the Banks may be entitled.

        9.3.    Amendments and Waivers.    Subject to the terms of this
Section 9.3, the Required Banks (or the Agent with the consent in writing of the
Required Banks), the Company and each of the Guarantors may enter into other
agreements supplemental hereto or to any other Loan Document for the purpose of
adding any provisions to this Agreement or other Loan Document or changing in
any manner any provision of this Agreement or any other Loan Document or the
rights of the Banks or the Company or any Guarantor hereunder or thereunder or
waiving any Default or Unmatured Default hereunder; provided, however, that no
such supplemental agreement executed pursuant to this sentence shall:

        (a)  Increase a Commitment of a Bank, extend the maturity of a Note or
the date of the termination of a Commitment of a Bank or reduce the principal
amount of a Note, or reduce the rate of interest thereon or of any fees or other
amount due hereunder or change the time of payment of interest thereon or of any
fees or other amount due hereunder, or waive any non-payment of principal,
interest, fees or other amounts then existing, without, in each case, the
consent of each Bank affected thereby;

        (b)  Reduce the percentage specified in the definition of Required
Banks, without the consent of all the Banks;

36

--------------------------------------------------------------------------------




        (c)  Permit the Company or any Guarantor to assign its rights and
obligations under any Loan Document without the consent of all the Banks;

        (d)  Release the Parent Guaranty or Subsidiary Guaranty or any Guarantor
from either without the consent of all the Banks;

        (e)  Amend this Section without the consent of all of the Banks; or

        (f)    Amend Sections 2.9 or 12.1 in a manner that would alter the pro
rata sharing of payments required thereby without the consent of all of the
Banks.

No amendment of any provision of this Agreement or any other Loan Document
relating to the Agent shall be effective without the written consent of the
Agent.

        9.4.    Preservation of Rights.    No delay or omission of the Banks or
the Agent to exercise any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right shall not preclude other or
further exercise thereof or the exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing signed by the Banks
required pursuant to Section 9.3, and then only to the extent specifically set
forth in such writing.

        9.5.    Performance by Agent or Banks.    Should the Company or any
other Person fail to perform any covenant, duty or agreement contained herein or
in any of the Loan Documents, the Agent or any Bank may perform or attempt to
perform such covenant, duty or agreement on behalf of the Company or such other
Person. In such event, the Company shall, at the request of the Agent or any
Bank, promptly pay any amount expended by the Agent or any Bank in such
performance or attempted performance to the Agent or any Bank at its principal
office as specified herein, together with interest thereon at the Default Rate
from the date of such expenditure until paid. Notwithstanding the foregoing, the
Agent and the Banks do not assume any liability or responsibility for the
performance of any duties of the Company or any other Person hereunder or under
any of the Loan Documents or other control over the management and affairs of
the Company or any other Person.

        9.6.    Rights of Setoff.    Haggar and the Company hereby expressly
grant to the Banks the right of setoff against all deposits and other sums at
any time credited by or due from the Banks, or any of them, to Haggar or the
Company (other than deposits and other sums being held by the Banks on behalf of
Haggar or the Company as fiduciary for or in trust for other Persons) in
accordance with the provisions of this Section 9.6. The rights of the Banks
under this Section 9.6 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) which the Banks, or any of them, may
have under law or equity or by agreement. Upon the occurrence and during the
continuance of any Default, the Banks are hereby authorized at any time and from
time to time, to the fullest extent permitted by law, at their option, without
notice or demand and without liability, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by the Banks to or for the credit
or the account of Haggar or the Company against any and all of their respective
Obligations now or hereafter existing under this Agreement, the Notes and the
other Loan Documents, in such order and manner as the Banks may determine in
their sole discretion, irrespective of whether the Banks shall have made any
demand under this Agreement or the Notes and although such Obligations may be
unmatured.

        9.7.    Remedies Cumulative, Concurrent and Non-Exclusive.    The Banks
shall have all rights, options, remedies and recourses granted in the Loan
Documents and available at law or equity and same (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
the Company or any other Person obligated under the Loan Documents or

37

--------------------------------------------------------------------------------




against any one or more of them, at the sole discretion of the Banks, (c) may be
exercised as often as the occasion therefor shall arise, it being agreed by the
Company that the exercise or failure to exercise any of same shall in no event
be construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive.


ARTICLE 10.

GENERAL PROVISIONS


        10.1.    Benefit of Agreement.    The terms and provisions of this
Agreement and the Notes shall be binding upon and inure to the benefit of the
Company, Haggar and the Banks party thereto and their permitted successors and
assigns. Neither the Company nor Haggar shall have the right to assign any of
its rights or transfer any of its obligations under this Agreement or under any
other Loan Documents without the prior written consent of each Bank (and any
attempted assignment or transfer by the Company or Haggar without such consent
shall be null and void). The Banks may assign only such of their rights under
this Agreement as is provided in Section 10.2.

        10.2.    Assignments and Participations.    

        (a)  (i)    Subject to the conditions set forth in
paragraph (a)(ii) below, any Bank may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

        (A)  the Company, provided that no consent of the Company shall be
required for an assignment to a Bank, an Affiliate of a Bank, an Approved Fund
(as defined below) or, if a Default under Sections 8.2, 8.7 or 8.8 has occurred
and is continuing, any other assignee; and

        (B)  the Agent, provided that no consent of the Agent shall be required
for an assignment of any Commitment to an assignee that is a Bank with a
Commitment immediately prior to giving effect to such assignment.

        (ii)  Assignments shall be subject to the following additional
conditions:

        (A)  except in the case of an assignment to a Bank or an Affiliate of a
Bank or an assignment of the entire remaining amount of the assigning Bank's
Commitment or Loans, the amount of the Commitment or Loans of the assigning Bank
subject to each such assignment (determined as of the date the Assignment with
respect to such assignment is delivered to the Agent) shall not be less than
$5,000,000 unless each of the Company and the Agent otherwise consent, provided
that no such consent of the Company shall be required if a Default under
Section 8.2, 8.7 or 8.8 has occurred and is continuing;

38

--------------------------------------------------------------------------------





        (B)  each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank's rights and obligations under this
Agreement and the other Loan Documents;

        (C)  the parties to each assignment shall execute and deliver to the
Agent an assignment in form and substance satisfactory to the Agent, together
with a processing and recordation fee of $3,500;

        (D)  the assignee, if it shall not be a Bank, shall deliver to the Agent
an administrative questionnaire on the Agent's standard form; and

        (E)  in the case of an assignment to a CLO (as defined below), the
assigning Bank shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
assignment between such Bank and such CLO may provide that such Bank will not,
without the consent of such CLO, agree to any amendment, modification or waiver
described in clause (a) through (f) of Section 9.3 that affects such CLO.

        For the purposes of this Section 10.2(a), the terms "Approved Fund" and
"CLO" have the following meanings:

        "Approved Fund" means (a) a CLO and (b) with respect to any Bank that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Bank or by an Affiliate of such
investment advisor.

        "CLO" means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Bank or an Affiliate of such Bank.

        (iii)  Subject to acceptance and recording thereof pursuant to
paragraph (a)(iv) of this Section, from and after the effective date specified
in each assignment the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such assignment, have the rights and
obligations of a Bank under this Agreement and the other Loan Documents, and the
assigning Bank thereunder shall, to the extent of the interest assigned by such
assignment, be released from its obligations under this Agreement (and, in the
case of an assignment covering all of the assigning Bank's rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Article 3 and Sections 10.5 and
10.11). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 10.2 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (b) of this Section.

        (iv)  The Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each assignment delivered to it
and a register for the recordation of the names and addresses of the Banks, and
the Commitment of, and principal amount of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and Haggar, the Company and the Banks may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by
Haggar, the Company and any Bank, at any reasonable time and from time to time
upon reasonable prior notice.

        (v)  Upon its receipt of a duly completed assignment executed by an
assigning Bank and an assignee, the Notes of the assigning Bank, the assignee's
completed administrative

39

--------------------------------------------------------------------------------




questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (a) of this
Section, the Agent shall accept such assignment and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

        (b)  (i)    Any Bank may, without the consent of the Company or the
Agent, sell participations to one or more banks or other entities (a
"Participant") in all or a portion of such Bank's rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Bank's obligations
under this Agreement shall remain unchanged, (B) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Haggar, the Company, the Agent and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank's rights
and obligations under the Loan Documents. Any agreement or instrument pursuant
to which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Bank will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (a) through (f) of Section 9.3 that affects such
Participant. Subject to paragraph (b)(ii) of this Section, the Company agrees
that each Participant shall be entitled to the benefits of Article 3 and
Sections 10.5 and 10.11 to the same extent as if it were a Bank and had acquired
its interest by assignment pursuant to paragraph (a) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.6 as though it were a Bank, provided such Participant agrees to be
subject to Section 12.1 as though it were a Bank.

        (ii)  A Participant shall not be entitled to receive any greater payment
under Article 3 than the applicable Bank would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Company's prior written
consent. A Participant that would be a Foreign Lender if it were a Bank shall
not be entitled to the benefits of Section 10.5 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company, to comply with Section 10.5 as though it were a
Bank.

        (c)  Any Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the other Loan
Documents to secure obligations of such Bank, including any pledge or assignment
to secure obligations to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Bank from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Bank as a party hereto.

        (d)  By executing and delivering an assignment agreement providing for
the assignment of all or a portion of the interests, rights and obligations of a
Bank under this Agreement and the other Loan Documents, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned thereby, such assignor Bank makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document; (ii) such assignor Bank makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any member of the Company Group or the performance or observance by the
Company or any Guarantor of any of its obligations under any

40

--------------------------------------------------------------------------------




Loan Document; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Loan Documents, together with copies of the financial
statements of the Company previously delivered in accordance herewith and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such an assignment agreement;
(iv) such assignee will, independently and without reliance upon the Agent, such
assignor Bank or any other Bank and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents; (v) such assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Documents as are delegated to the Agent
by the terms hereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all obligations that by the terms of the Loan Documents are required
to be performed by it as a Bank.

        (e)  Contemporaneously with the receipt by the Agent of an assignment
agreement, the Company, at its own expense, shall execute and deliver to the
Agent in exchange for each Note surrendered under the terms of clause (a)(v), a
new Note payable to the order of the assignee in an amount equal to the
Commitment and/or Loans assumed by it pursuant to such assignment agreement and,
if the assigning Bank retained any Commitment, a new Note payable to the
assigning Bank in an amount equal to the Commitment retained. Such new Note
shall be dated the effective date of such assignment agreement and shall
otherwise be in substantially the form of the surrendered Note. Thereafter, each
surrendered Note shall be marked canceled and returned to the Company.

        (f)    Any Bank may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Company furnished to such Bank by or on behalf of the Company.

        10.3.    Survival of Representations.    All representations and
warranties of the Company and the Guarantors contained in this Agreement and the
other Loan Documents shall survive delivery of the Notes and the making of the
Loans.

        10.4.    Government Regulation.    Anything contained in this Agreement
to the contrary notwithstanding, no Bank shall be obligated to extend credit to
the Company in violation of any limitation or prohibition provided by any
applicable Law.

        10.5.    Taxes.    

        (a)  Any and all payments by or on account of any obligation of the
Company or any Guarantor hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Company or any Guarantor shall be required to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent or the Bank (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Company shall make such deductions and (iii) the Company shall pay the
full amount deducted to the relevant Tribunal in accordance with applicable law.

        (b)  In addition, the Company shall pay any Other Taxes to the relevant
Tribunal in accordance with applicable law.

        (c)  The Company shall indemnify the Agent and each Bank, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Agent

41

--------------------------------------------------------------------------------




or Bank, as the case may be, on or with respect to any payment by or on account
of any obligation of the Company or any Guarantor hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant tribunal. A certificate as to the amount of
such payment or liability delivered to the Company by a Bank, or by the Agent on
its own behalf or on behalf of a Bank, shall be conclusive absent manifest
error.

        (d)  As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Company or any Guarantor to a Tribunal, the Company shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Tribunal evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Agent.

        (e)  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Company is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement and the other Loan Documents shall
deliver to the Company (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company as will
permit such payments to be made without withholding or at a reduced rate.

        10.6.    CHOICE OF LAW.    THE LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

        10.7.    Headings.    Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

        10.8.    ENTIRETY: WRITTEN AGREEMENT.    THE FEE LETTER DATED APRIL 14,
2002 AMONG THE COMPANY, JPMORGAN CHASE BANK AND J.P. MORGAN SECURITIES INC.,
THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS (INCLUDING THE PRIOR AGREEMENT), REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

        10.9.    Accounting.    Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
herein shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with, GAAP as in effect from time to
time, applied on a consistent basis. Compliance with Sections 7.6, 7.7, 7.8(a),
and 7.9 shall be determined on a consolidated basis for the Company Group, in
accordance with GAAP.

        10.10.    Several Obligations.    The respective obligations of the
Banks hereunder are several and not joint and no Bank shall be the partner or
agent of any other (except to the extent to which the Agent is authorized to act
as such). The failure of any Bank to perform any of its obligations hereunder
shall not relieve any other Bank from any of its obligations hereunder.

        10.11.    Expenses; Indemnification.    The Company shall reimburse the
Banks for any and all reasonable costs and out-of-pocket expenses (including
attorneys' fees) paid or incurred by the Banks in connection with the
preparation, execution and delivery of this Agreement or any other

42

--------------------------------------------------------------------------------




Loan Document and the amendment, modification, enforcement of and collection
under the Loan Documents. The Company agrees to indemnify the Agent and each
Bank, and its or their directors, officers and employees against all losses,
claims, damages, liabilities and expenses (including, without limitation, all
expenses of litigation or preparation therefor whether or not the Agent or any
Bank is a party to such litigation) that may be imposed on, incurred by or
asserted against any of them in any way relating to, or arising out of, the Loan
Documents or any of the transactions contemplated therein, but only to the
extent that such loss, claim, damage, liability or expense is occasioned by or
arises out of the action, failure to act or default of any member of the Company
Group. Each Bank against which an adverse judgment is entered agrees to
reimburse the Company (based on its Ratable Share to the extent that more than
one Bank should be liable to the Company therefor pursuant to this
Section 10.11), for its expenses of litigation or preparation therefor in any
action against such Bank to enforce the performance of its obligations
hereunder, but only in the event that the judgment in such action is adverse to
such Bank. The obligations of the Company under this Section shall survive the
termination of this Agreement and the payment of the Obligations.

        10.12.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

        10.13.    CHOICE OF FORUM.    HAGGAR AND THE COMPANY, ON BEHALF OF
THEMSELVES AND THEIR SUBSIDIARIES, ACKNOWLEDGE AND AGREE THAT ALL OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE FULLY PERFORMABLE IN DALLAS
COUNTY, TEXAS.    ANY SUIT, ACTION OR PROCEEDING AGAINST ANY MEMBER OF THE
COMPANY GROUP, THE BANKS OR ANY OTHER PERSON WITH RESPECT TO THIS AGREEMENT, THE
NOTE, OR ANY OTHER LOAN DOCUMENT, OR ANY JUDGMENT ENTERED BY ANY COURT IN
RESPECT THEREOF, SHALL BE BROUGHT EITHER IN THE COURTS OF THE STATE OF TEXAS,
COUNTY OF DALLAS, OR IN THE UNITED STATES COURTS LOCATED IN THE STATE OF TEXAS,
NORTHERN DISTRICT, AND HAGGAR AND THE COMPANY, ON BEHALF OF THEMSELVES AND THEIR
SUBSIDIARIES, AND THE BANKS, HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURTS FOR THE PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING.

        10.14.    Revolving Credit.    Pursuant to Section 346.004 of
Chapter 346 of the Texas Finance Code, the provisions of Chapter 346 shall not
govern or in any manner apply to this Agreement or the Loan.


ARTICLE 11

THE AGENT


        11.1.    Appointment and Powers.    Each of the Banks hereby appoints
and authorizes the Agent to act as its agent hereunder and under the other Loan
Documents (and continues the agency created under the Prior Agreement). The
Agent agrees to act as such upon the express conditions contained in this
Article. The duties of the Agent shall be administrative in nature and the Agent
shall not have a fiduciary relationship in respect of any Bank by reason of this
Agreement.

        11.2.    Powers.    The Agent shall have and may exercise such powers
hereunder and under the other Loan Documents as are specifically delegated to
the Agent by the terms hereof or by any other writing signed by the Required
Banks, together with such powers as are reasonably incidental thereto. The Agent
shall have no implied duties to the Banks, or any obligation to the Banks to

43

--------------------------------------------------------------------------------




take any action hereunder or exercise any right or remedy with respect to any
Unmatured Default or Default, except as specifically provided by this Agreement
or requested by the Required Banks.

        11.3.    Possession of Instruments by the Agent.    The Agent shall
exercise all rights and remedies under the Notes and the Loan Documents and take
all actions with respect thereto in accordance with the request or direction of
the Required Banks, or otherwise as and to the extent provided herein or in the
other Loan Documents; provided, however, that the Agent may take such actions in
its name without the joinder of the Banks, and all third parties shall be
entitled to rely on the actions taken by the Agent with respect to any of the
Loan Documents and the execution by the Agent of any and all agreements,
financing statements, affidavits, notices or any other type of document or
instrument pertaining thereto, including, without limitation, in connection with
the exercise of any rights or remedies of the Banks under the Loan Documents
(and specifically including any legal proceedings), and the same shall be
binding upon all the Banks as to any third party relying on such actions of the
Agent. Notwithstanding anything to the contrary expressed or implied herein or
in the Notes or any other Loan Document, each Bank shall be deemed a holder of
each Note and a separate payee, with a separate right to payment thereunder to
the extent of its pro rata part of payments to be made thereunder in accordance
with the terms of this Agreement.

        11.4.    Debtor-Creditor Relationship.    Each Bank has and shall
maintain a direct creditor-debtor relationship with the Company and/or any of
the Guarantors and will have direct recourse, singly or in the aggregate,
against the Company and/or any of the Guarantors. Notwithstanding the foregoing,
any right, remedy, action, omission or waiver respecting this Agreement, the
Notes and the other Loan Documents shall only be exercised, made, taken, or
permitted by the Agent, acting upon the direction of the Required Banks, as the
agent for all the Banks; provided, that in the event of any bankruptcy
proceedings or other legal proceedings relating to this Agreement against the
Company or any of the Guarantors, each Bank shall be entitled, at its option, to
bring or join in such proceedings in its own name.

        11.5.    General Immunity.    Neither the Agent nor any of its
respective directors, officers, agents or employees shall be liable to the Banks
or any Bank for any action taken or omitted to be taken by it or them hereunder
or in connection herewith, except for its or their own gross negligence or
willful misconduct, it being the intention of the Banks that such parties shall
not be liable for the consequences of their own negligence (other than gross
negligence).

        11.6.    No Responsibility for Loans, Recitals, etc.    The Agent shall
not be responsible to the Banks for any recitals, reports, statements,
warranties or representations herein or any Loans or be bound to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement.

        11.7.    RIGHT TO INDEMNITY.    EACH OF THE BANKS SHALL, RATABLY IN
ACCORDANCE WITH THEIR RATABLE SHARE, INDEMNIFY THE AGENT (TO THE EXTENT NOT
REIMBURSED BY THE COMPANY) FOR AND AGAINST ANY COST, EXPENSE (INCLUDING
ATTORNEY'S FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY
(EXCEPT SUCH AS RESULT FROM THE AGENT'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
THAT THE AGENT MAY SUFFER OR INCUR IN CONNECTION WITH THE PRIOR AGREEMENT, ANY
LOAN DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE AGENT THEREUNDER, IN ITS
CAPACITY AS THE AGENT, INCLUDING, WITHOUT LIMITATION, MATTERS ARISING OUT OF THE
AGENT'S OWN NEGLIGENCE (OTHER THAN ITS GROSS NEGLIGENCE). The Agent shall be
fully justified in failing or refusing to take any action hereunder unless it
shall first be indemnified to its satisfaction by the Banks, ratably in
accordance with their respective

44

--------------------------------------------------------------------------------




Ratable Shares, against any and all liability and expense that may be incurred
by it by reason of taking or continuing to take any such action.

        11.8.    Action on Instructions of the Banks.    The Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder in
accordance with written instructions signed by the Required Banks, except as to
those matters enumerated in Section 9.3 as to which the consent of all of the
Banks is required, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Banks and on all holders of
Notes.

        11.9.    Employment of the Agent and Counsel.    The Agent may execute
any of its respective duties as the Agent hereunder by or through employees,
agents and attorneys-in-fact and shall not be answerable to the Banks, except as
to money or securities received by it or them or its or their authorized agents,
for the default or misconduct of any such employees, agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
respective duties hereunder.

        11.10.    Reliance on Documents; Counsel.    The Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Agent.

        11.11.    May Treat Payee as Owner.    The Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof shall have been received
by the Agent in accordance with Section 10.2. Any request, authority or consent
of any Person, who at the time of making such request or giving such authority
or consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

        11.12.    The Agent's Reimbursement.    Each Bank agrees to reimburse
the Agent in proportion to such Bank's Ratable Share for any expenses not
reimbursed by the Company (a) for which the Agent is entitled to reimbursement
by the Company under the Loan Documents and (b) for any other expenses incurred
by the Agent on behalf of the Banks, including those in connection with the
amendment, modification, enforcement of, and collection under the Loan
Documents, but specifically excluding those in connection with their
preparation, execution or delivery.

        11.13.    Rights as a Bank.    With respect to its Commitment, Loans
made by it and the Note issued to it, the Agent shall have the same rights and
powers hereunder as any Bank and may exercise or refrain from exercising the
same as though it were not the Agent and the term "Bank" or "Banks" shall,
unless the context otherwise indicates, include the Agent in its individual
capacity. The Agent may accept deposits from, tend money to and generally engage
in any kind of banking or trust business with Haggar, the Company or any of the
Guarantors as if it were not the Agent.

        11.14.    Bank Credit Decision.    Each Bank acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the financial statements referred to in Section 5.5 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents.

        11.15.    Successor Agent.    The Agent may resign at any time by giving
written notice thereof, no later than thirty (30) days prior to the date such
resignation will become effective, to the Banks, the Company and the Guarantors,
and may be removed at any time with cause by the Required Banks. Upon any such
resignation or removal, the Required Banks shall have the right, with the

45

--------------------------------------------------------------------------------




consent of the Company, which consent shall not be unreasonably withheld, to
appoint, on behalf of the Banks, a successor Agent. If no successor Agent shall
have been so appointed by the Required Banks and shall have accepted such
appointment within thirty (30) days after the retiring Agent's giving notice of
resignation or removal, then the Company may appoint, with the consent of the
Required Banks, which shall not be unreasonably withheld, on behalf of the
Banks, a successor agent. If no successor agent shall have been so appointed by
the Company and shall have accepted such appointment within sixty (60) days
after the retiring Agent's giving notice of resignation or removal, then the
retiring or removed Agent may appoint, on behalf of the Banks, a successor
Agent. Such successor Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as the Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder. After any retiring Agent's
resignation hereunder as the Agent, the provisions of this Article shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as an Agent hereunder.

        11.16.    Distribution of Information.    Subject to the provisions of
Section 6.7, the Company authorizes the Agent to discuss with and furnish to the
Banks all financial statements audit reports and other information pertaining to
the Company and the Guarantors whether such information was provided by the
Company or prepared or obtained by such Agent and whether or not such
information was requested by the Agent or the Banks. Neither the Agent nor any
of its employees, officers, directors or agents makes any representation or
warranty regarding any audit reports or other analyses of the Company's and the
Guarantors' condition that the Agent distributes, whether such information was
provided by the Company or the Guarantors or was prepared or obtained by the
Agent, nor shall the Agent or any of its employees, officers, directors or
agents be liable to any Person or entity receiving a copy of such reports or
analyses for any inaccuracy or omission contained in or relating thereto.

        11.17.    Non-Advancing Banks.    In the absence of an occurrence of a
Default and in the event that any Bank shall fail or refuse to advance its
Ratable Share of any Advance, as required hereunder, the Agent shall notify the
other Banks of such failure and such remaining Banks shall advance such
non-advancing Bank's portion but only to the extent that such additional amount
would not cause the outstanding principal balance of each such Bank's Note to
exceed its Commitment and subject to compliance with the other terms and
conditions of this Agreement. Upon making any such Advance, and notwithstanding
anything to the contrary expressed or implied herein or in the Notes or any of
the other Loan Documents, all subsequent payments made on the Loans or from the
exercise of right of setoff or other remedies under the Loan Documents, shall be
paid to only the Banks other than the non-advancing Bank (and the non-advancing
Bank shall not be entitled to receive the same), to be applied pro rata in
accordance with the amounts advanced by each such advancing Bank, until the
amounts advanced by such Banks on behalf of the non-advancing Bank have been
repaid in full. In addition, any Banks that advance funds on behalf of a
non-advancing Bank pursuant to this Section 11.17 shall have a claim against
such non-advancing Bank for the amounts so advanced and shall be entitled to all
rights and remedies at law or in equity to recover any unpaid amounts. In the
event of the foregoing, the Agent will use reasonable efforts to suggest to the
Company an alternative bank to replace such non-advancing Bank, without any
assurances in such connection that any alternative bank may be amenable to
becoming a Bank.

        11.18.    Benefit of the Banks.    Other than Section 11.15 and 11.17,
all terms, conditions and agreements set forth in this Article 11 are for the
sole and exclusive benefit of the Banks, and

46

--------------------------------------------------------------------------------




neither the Company, the Guarantors nor any other Person shall be entitled to
rely on or seek the benefit of such provisions.

        11.19.    Documentation Agents.    Comerica Bank—Texas and Guaranty Bank
have been designated as "documentation agents" in recognition of the level of
each of their respective Commitments. Neither Comerica Bank—Texas nor Guaranty
Bank: (i) is an agent for any of the Banks, (ii) has any fiduciary relationship
with any other Bank or (iii) shall have any obligations hereunder other than
those arising in its capacity as a Bank.


ARTICLE 12.

RATABLE PAYMENTS


        12.1.    Ratable Payments.    Subject to the terms of Section 11.17, in
case at any time any Bank, whether by setoff or otherwise, has payment made to
it under the Loan Documents in a greater proportion than received by any other
Bank under the Loan Documents, such Bank so receiving such greater proportionate
payment agrees to purchase a portion of the Advances held by the other Banks so
that after such purchase each Bank will hold its ratable proportion of the
Advances. In case any such payment is disturbed by legal process or otherwise,
appropriate further adjustments shall be made. Any Bank executing this Agreement
may, to the fullest extent permitted by Law, exercise all of its rights of
payment as if such Bank were the direct creditor of the Company (but without
affecting in any way the provisions of Article 9 hereof).


ARTICLE 13.

NOTICES


        13.1.    Notice.    Except in the case of notices and other
communications expressly permitted to be given by telephone or other means, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

        (i)    if to Company or any Guarantor, to it at 6113 Lemmon Avenue,
Dallas, TX 75209, Attention of Chief Financial Officer (Telecopy
No. 214.956.4446)

        (ii)  if to the Agent, to JPMorgan Chase Bank, Loan and Agency Services
Group, One Chase Manhattan Plaza, 8th Floor, New York, New York 10081, Attention
of Agency Services (Telecopy No. (212) 552-2261), with a copy to JPMorgan Chase
Bank, 2200 Ross Avenue, 3rd Floor, Dallas, TX 75201, Attention of Allen K. King,
Vice President (Telecopy No. (214) 965-2044);

        (iii)  if to any other Bank, to it at its address (or telecopy number)
set forth in Schedule 5.

Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Agent and the applicable Bank. The
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

47

--------------------------------------------------------------------------------




ARTICLE 14.

COUNTERPARTS


        This Agreement may be executed in any number counterparts and on
telecopy counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Agreement by signing
any such counterpart.


ARTICLE 15.

AMENDMENT AND RESTATEMENT


        Neither execution of this Agreement nor any Notes extinguishes the
indebtedness outstanding in connection with the Prior Agreement nor do they
constitute a novation with respect to such indebtedness. The Company, Haggar,
the Agent and the Banks ratify and confirm each of the Loan Documents entered
into prior to the Effective Date (but excluding the Prior Agreement) and agree
that such Loan Documents continue to be legal, valid, binding and enforceable in
accordance with their respective terms. However, for all matters arising prior
to the Effective Date (including, without limitation, the accrual and payment of
interest and fees, and matters relating to indemnification and compliance with
financial covenants), the terms of the Prior Agreement (as unmodified by this
Agreement) shall control and are hereby ratified and confirmed. Without limiting
the generality of the foregoing and notwithstanding any Loan Document to the
contrary, Company, Haggar, each other Guarantor, Agent and the Banks agree and
acknowledge that:

        (i)    the term "Credit Agreement" as used in each Loan Document means
this Agreement;

        (ii)  the term "Credit Documents" as used in each Loan Document includes
without limitation, this Agreement, each Application and the Notes executed
pursuant hereto; and

        (iii)  the term "Obligations" as used in the Parent Guaranty and
Subsidiary Guaranty includes without limitation, the Obligations as defined
herein, including, the Obligations attributable to the increase in the
commitments contemplated hereby.

The Company and each Guarantor represent and warrant that as of the Effective
Date there are no claims or offsets against or rights of recoupment with respect
to or defenses or counterclaims to its obligations under the Prior Agreement or
any of the Loan Documents. IN ACCORDANCE WITH THE FORGOING, EACH OF THE COMPANY,
HAGGAR AND, BY EXECUTION OF THIS AGREEMENT, EACH OF THE OTHER GUARANTORS HEREBY:

        (A)  WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES, RIGHTS
OF RECOUPMENT OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE
DATE OF ITS EXECUTION OF THIS AGREEMENT AND

        (B)  RELEASE. RELEASES AND DISCHARGES THE AGENT AND THE BANKS, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND
ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, RIGHTS OF RECOUPMENT, CAUSES OF
ACTION OR DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, IN LAW OR EQUITY, WHICH IT EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY
HAVE AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THE PRIOR AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.

48

--------------------------------------------------------------------------------




        EXECUTED as of the date first above written.

    Company and Haggar:
 
 
 
 
 
 
      HAGGAR CLOTHING CO., a Nevada corporation
HAGGAR CORP., a Nevada corporation
 
 
 
 
 
 
      By:   /s/ J. M. Haggar, III

--------------------------------------------------------------------------------

        J. M. Haggar, III
Chief Executive Officer for both
 
 
 
 
 
 
      Agent:
 
 
 
 
 
 
      JPMORGAN CHASE BANK (formerly The Chase Manhattan Bank who was successor
in interest by merger to Chase Bank of Texas, National Association who was
formerly Texas Commerce Bank National Association), Individually and as the
Agent
 
 
 
 
 
 
      By:   /s/ Allen K. King

--------------------------------------------------------------------------------

        Name:   Allen K. King

--------------------------------------------------------------------------------

        Title:   Vice President, JPMorgan Chase Bank

--------------------------------------------------------------------------------

49

--------------------------------------------------------------------------------

    Banks:
 
 
 
 
 
 
      GUARANTY BANK
 
 
 
 
 
 
      By:   /s/ Robert S. Hays

--------------------------------------------------------------------------------

        Name:   Robert S. Hays

--------------------------------------------------------------------------------

        Title:   Senior Vice President

--------------------------------------------------------------------------------


 
 
 
 
 
 
      COMERICA BANK—TEXAS
 
 
 
 
 
 
      By:   /s/ Margareth K. Fanini

--------------------------------------------------------------------------------

        Name:   Margareth K. Fanini

--------------------------------------------------------------------------------

        Title:   Corporate Banking Officer

--------------------------------------------------------------------------------


 
 
 
 
 
 
      BANK OF AMERICA, N.A.
 
 
 
 
 
 
      By:   /s/ Frank M. Johnson

--------------------------------------------------------------------------------

        Name:   Frank M. Johnson

--------------------------------------------------------------------------------

        Title:   Senior Vice President

--------------------------------------------------------------------------------


 
 
 
 
 
 
      SOUTHWEST BANK OF TEXAS
 
 
 
 
 
 
      By:   /s/ Preston Moore

--------------------------------------------------------------------------------

        Name:   Preston Moore

--------------------------------------------------------------------------------

        Title:   Senior Vice President

--------------------------------------------------------------------------------


 
 
 
 
 
 
      U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
      By:   /s/ Amanda Smith

--------------------------------------------------------------------------------

        Name:   Amanda Smith

--------------------------------------------------------------------------------

        Title:   Assistant Vice President

--------------------------------------------------------------------------------


 
 
 
 
 
 
      THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
      By:   /s/ N. Bell

--------------------------------------------------------------------------------

        Name:   N. Bell

--------------------------------------------------------------------------------

        Title:   Senior Manager

--------------------------------------------------------------------------------

50

--------------------------------------------------------------------------------




Consent of Domestic Subsidiaries


        Each of the undersigned Subsidiaries hereby (a) agrees that the
Subsidiary Guaranty is and shall remain in full force and effect; (b) ratifies
and confirms all terms and provisions of the Subsidiary Guaranty,
(c) acknowledges its consent and agreement to this Agreement (including without
limitation, the provisions of Sections 7.14, 10.5, 10.13 and Article 15 hereof)
and agrees to be bound thereby, and (d) reaffirms all agreements and obligations
under the Subsidiary Guaranty with respect to the Loans, the Notes, the
Agreement and all other documents, instruments or agreements governing, securing
or pertaining to the Loans.

    BOWIE MANUFACTURING COMPANY, a Nevada corporation
CORSICANA COMPANY, a Nevada corporation
DALLAS PANT MANUFACTURING COMPANY, a Nevada corporation
GREENVILLE PANT MANUFACTURING COMPANY, a Nevada corporation
MCKINNEY PANT MANUFACTURING COMPANY, a Nevada corporation
OLNEY MANUFACTURING COMPANY, a Nevada corporation
WAXAHACHIE GARMENT COMPANY, a Nevada corporation
LA ROMANA MANUFACTURING CORPORATION, a Nevada corporation
HAGGAR SERVICES, INC., a Texas corporation
DUNCAN MANUFACTURING COMPANY, an Oklahoma corporation
WESLACO CUTTING, INC., a Nevada corporation
WESLACO SEWING, INC., a Nevada corporation
HAGGAR DIRECT, INC., a Nevada corporation
SAN GABRIEL ENTERPRISES, INC., a Texas corporation
MULTIPLES, U.S.A., INC., a Texas corporation
EDINBURG DIRECT GARMENT COMPANY, INC., a Texas corporation
WESLACO DIRECT CUTTING COMPANY, INC., a Texas corporation
HAGGAR.COM, INC., a Texas corporation
JERELL CLOTHING MANAGEMENT, INC., a Texas corporation
JERELL, LTD, a Texas limited partnership
HAGGAR CANADA, INC, a Nevada corporation
 
 
By:
 
/s/  J. M. HAGGAR, III      

--------------------------------------------------------------------------------

J. M. Haggar, III
Chairman/Chief Executive Officer of each Subsidiary
 
 

51

--------------------------------------------------------------------------------


INDEX TO SCHEDULES AND EXHIBITS


SCHEDULES

Schedule 1   —   Current Members of the Boards of Directors of Haggar and the
Company Schedule 2   —   Existing Standby Letters of Credit Schedule 3   —  
Domestic and Foreign Subsidiaries Schedule 4   —   Commitments Schedule 5   —  
Addresses for Notices Schedule 6   —   Existing Indebtedness

EXHIBITS

Exhibit A   —   Form of Borrowing Base Certificate Exhibit B   —   Form of Note
Exhibit C   —   Compliance Certificate

--------------------------------------------------------------------------------


SCHEDULE 1
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT



CURRENT MEMBERS OF THE BOARDS OF DIRECTORS
OF HAGGAR AND THE COMPANY


HAGGAR CORP


--------------------------------------------------------------------------------

  HAGGAR CLOTHING CO.

--------------------------------------------------------------------------------


J. M. HAGGAR, III
FRANK BRACKEN
RAE F. EVANS
RICHARD W. HEATH
JOHN C. TOLLESON
DONALD E. GODWIN
 
J. M. HAGGAR, III
FRANK BRACKEN

--------------------------------------------------------------------------------


SCHEDULE 2
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT



STANDBY
LETTERS OF CREDIT OUTSTANDING
As of March 31, 2002


BENEFICIARY


--------------------------------------------------------------------------------

  LC #

--------------------------------------------------------------------------------

  MATURITY

--------------------------------------------------------------------------------

  AMOUNT

--------------------------------------------------------------------------------

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURG, PA.   D424918   12/31/02   $
1,941,624 TRAVELERS INSURANCE COMPANY   D418099   12/31/02   $ 700,000 CIGNA
INSURANCE COMPANY   D467819   09/30/02   $ 4,084,586 IBM CREDIT CORP.   D224687
  06/30/03   $ 564,000

--------------------------------------------------------------------------------




SCHEDULE 3
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

SUBSIDIARIES


COMPANY NAME & ADDRESS


--------------------------------------------------------------------------------

  SITUS OF INCORPORATION

--------------------------------------------------------------------------------

DOMESTIC    
Bowie Manufacturing Company
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Corsicana Company
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Dallas Pant Manufacturing Company
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Greenville Pant Manufacturing Company
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
McKinney Pant Manufacturing Company
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Olney Manufacturing Company
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Waxahachie Garment Company
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
La Romana Manufacturing Corporation
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Haggar Services, Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Texas
Duncan Manufacturing Company
6113 Lemmon Avenue, Dallas, TX 75209
 
Oklahoma
Haggar Corp. (Parent)
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Haggar Clothing Co.
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Weslaco Sewing, Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Weslaco Cutting, Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
Haggar Direct, Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
San Gabriel Enterprises, Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Texas
Multiples, U.S.A., Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Texas
 
 
 

1

--------------------------------------------------------------------------------


Edinburg Direct Garment Company, Inc.
1407 E. Freddy Gonzalez, Edinburg, TX 78539
 
Texas
Weslaco Direct Cutting Company, Inc.
1801 E. Haggar Avenue, Weslaco, TX 78596
 
Texas
Haggar.Com, Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Texas
Jerell Clothing Management, Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Texas
Jerell, Ltd.
6113 Lemmon Avenue, Dallas, TX 75209
 
Texas
Haggar Canada, Inc.
6113 Lemmon Avenue, Dallas, TX 75209
 
Nevada
FOREIGN
 
 
Haggar Mex. S.A. de C.V.
6113 Lemmon Avenue, Dallas, TX 75209
 
Mexico
Haggar Apparel Ltd.
6113 Lemmon Avenue, Dallas, TX 75209
 
United Kingdom
Haggar Canada Co.
6113 Lemmon Avenue, Dallas, TX 75209
 
Nova Scotia, Canada
Haggar Japan Co., Ltd.
6113 Lemmon Avenue, Dallas, TX 75209
 
Japan

2

--------------------------------------------------------------------------------


SCHEDULE 4
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

COMMITMENTS


Bank


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

JPMorgan Chase Bank   $ 19,000,000.00 Comerica Bank   $ 17,000,000.00 Guaranty
Bank   $ 17,000,000.00 Bank of America, N.A.   $ 15,000,000.00 Southwest Bank of
Texas, N.A.   $ 14,000,000.00 U.S. Bank National Association   $ 14,000,000.00
The Bank of Nova Scotia   $ 14,000,000.00    

--------------------------------------------------------------------------------

    $ 110,000,000.00    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SCHEDULE 5
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

ADDRESSES FOR NOTICES


GUARANTY BANK   COMERICA BANK-TEXAS 8333 Douglas Avenue   Mail Code 6525 Dallas,
TX 75225   P. 0. Box 650282     Robert Hays   Dallas, TX 75265-0282     Phone:  
(214) 360-2821           Fax:   (214) 360-8908   Physical address—     e-mail:  
bob.hays@guarantygroup.com   8828 Stemmons Freeway, Suite 441         Dallas, TX
75247     Kim Thompson       Rick L. Rudolph     Phone:   (214) 360-2609  
    Phone: (214) 589-1319     Fax:   (214) 360-85109       Fax: (214) 589-1360
    e-mail:   kim.thompson@guarantygroup.com       e-mail:
rick_l_rudolph@comerica.com
 
 
 
 
    Margareth K. Fanini             Corporate Banking Officer             Phone:
(214) 589-1343             Fax: (214) 589-1360             e-mail:
margareth_x_fanini@comerica.com
THE BANK OF NOVA SCOTIA
 
BANK OF AMERICA, N.A. 1100 Louisiana, Suite 3000   100 N. Tryon Street Houston,
TX 77002   Mail Station: NC1-007-17-12     Richard Bartolo   Charlotte, NC 28255
    Phone:   (713) 759-3453       Doug Bolt     Fax:   (713) 752-2425  
    Phone: (704) 386-7227     e-mail:   richard_bartolo@scotiacapital.com  
    Fax: (704) 386-3271             e-mail: mailto:doug.j.bolt@bankofamerica.com
    John Kallina           Phone:   (713) 759-3439       Frank Johnson     Fax:
  (713) 752-2425       Phone: (214) 209-3091     e-mail:  
john_kallina@scotiacapital.com       Fax: (214) 209-0980             e-mail:
frank.m.johnson@bankofamerica.com
SOUTHWEST BANK OF TEXAS, N.A.
 
U.S. BANK NATIONAL ASSOCIATION 5 Post Oak Parkway   One U.S. Bank Plaza, Tram
12-3 4400 Post Oak Parkway, 4th Floor   St. Louis, MO 63101 Houston, TX 77027  
    Amanda A. Smith     Preston Moore       Phone: (314) 418-3638     Phone:  
(713) 232-1083       Fax: (314) 418-3859     Fax:   (713) 232-5925       e-mail:
amanda.a.smith@usbank.com     e-mail:   prestonm@swbanktx.com              
    Greg Dryden             Phone: (314) 418-3983             Fax: (314)
418-3859             e-mail: gregory.l.dryden@usbank.com

--------------------------------------------------------------------------------


SCHEDULE 6
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Existing Indebtedness

Owed by


--------------------------------------------------------------------------------

  Approximate Amount at 3/31/2002

--------------------------------------------------------------------------------

  Noteholder

--------------------------------------------------------------------------------

  Secured By

--------------------------------------------------------------------------------

  Guarantor

--------------------------------------------------------------------------------

Bowie Mfg. Co.   $ 2,300,000   IRB   Equipment   Haggar Clothing Company
Haggar Clothing Company
 
$
10,714,000
 
Allstate Life Insurance Company
 
N/A
 
Haggar Corp
Haggar Clothing Company
 
$
9,113,597
 
National Life of Vermont
 
Key Man Life Insurance Policy
 
N/A
Jerrell, Inc.
 
$
66,250
 
Gerber Technology
 
Equipment
 
N/A
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
$
22,193,847
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


BORROWING BASE CERTIFICATE


--------------------------------------------------------------------------------


BORROWING BASE CERTIFICATE
(for the month                ending or as of                )


HAGGAR CLOTHING CO.



TO:
 
JPMORGAN CHASE BANK
2200 Ross Avenue
P.O. Box 660197
Dallas, Texas 75266
Attention: Allen King
DATE:
 
                        , 200    
RE:
 
Second Amended and Restated Credit Agreement dated as of June 13, 2002 (as
amended, the "Agreement"), by and among Haggar Clothing Co., Haggar Corp.,
JPMorgan Chase Bank and the Banks listed in the Agreement.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1.   Receivables                   A.   Total Receivables         $
                         B.   Less:                           (i)   affiliate
and employee Receivables   $ (             )               (ii)   Receivables
unpaid after 90 days after date of invoice (or the effective date of Dated
Invoices)   $ (             )               (iii)   Receivables subject to Lien
  $ (             )               (iv)   Receivables with respect to which goods
are placed on consignment, guaranteed sale or other terms by reason of which the
payment obligation of the account debtor may be conditional, but only to the
extent that such Receivables equal or exceed $500,000 in the aggregate.   $
(             )               (v)   all uncollectible Receivables   $
(             )               (vi)   reserve for "discounts"   $ (             )
              (vii)   reserve for "build-ups"   $ (             )              
(viii)   reserve for "deductions"   $ (             )               (ix)   other
reserves   $ (             )           C.   Preliminary Total of Eligible
Receivables         $                          D.   5%of line C         $
                         E.   Total Dated Invoices included in line C.         $
                         F.   If line E greater than line D, Line E minus line D
=         $ (             )     G.   Total of Eligible Receivables (line C minus
line F)         $                          H.   80% of Total Eligible
Receivables (i.e., line G)         $                     
2.
 
Inventory
 
 
 
 
$
                  
 
 
 
A.
 
Total Inventory per attached summary schedule
 
 
 
 
$
(            
)     B.   Less: ineligible Inventory (i.e., subject to Liens)   $ (            
)           C.   Total Eligible Inventory         $                          D.
  50% of Eligible Inventory         $                     
3.
 
Borrowing Base
 
 
 
 
 
 
      A.   (i)   80% of Eligible Receivables (from line H)         $
                             (ii)   50% of Eligible Inventory (from line D)    
    $                          B.   Borrowing Base Formula Sum         $
                         C.   Less: amount by which (A)(ii) is greater than 60%
of the Total Commitments (i.e., $66,000,000)   $ (             )           D.  
Borrowing Base         $                     
4.
 
Borrowing Base Availability
 
 
 
 
 
 
      A.   Borrowing Base         $                          B.   Less:
Principal amount outstanding under the Agreement   $ (             )          
C.   Borrowing Base Availability         $                     
5.
 
Available Commitment
 
 
 
 
 
 
      A.   Total Commitments         $ 110,000,000       B.   Less:            
              (i)   Principal amount outstanding under the Agreement   $
(             )               (ii)   aggregate amount of all issued and
outstanding Letters of Credit   $ (             )           C.   Available
Commitment         $                     
6.
 
Availability
 
 
 
 
 
 
      A.   Borrowing Base Availability         $                          B.  
Available Commitment         $                          C.   Lesser of A or B  
      $                     

1

--------------------------------------------------------------------------------

        I hereby certify that, to the best of my knowledge after appropriate
inquiry, the foregoing is true and correct as of the last day of the month
indicated.

    HAGGAR CLOTHING CO.
 
 
By:
 
    

--------------------------------------------------------------------------------

        Name       

--------------------------------------------------------------------------------

        Title:       

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------


EXHIBIT B
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


NOTE

--------------------------------------------------------------------------------


AMENDED AND RESTATED NOTE


$   , 200  

        FOR VALUE RECEIVED, Haggar Clothing Co., a Nevada corporation (the
"Company"), promises to pay to the order of                         (the
"Bank"), in accordance with the terms and provisions of that certain Second
Amended and Restated Credit Agreement dated as of June 13, 2002, executed by and
among the Company, Haggar Corp., JPMorgan Chase Bank, individually and as the
Agent, and the other Banks named therein (as amended, supplemented or otherwise
modified from time to time, the "Agreement"), the principal sum
of                        ($            ) or the aggregate unpaid principal
amount of all Advances made by the Bank to the Company, whichever is less, in
immediately available funds at the main office of the Agent, together with
interest on the outstanding principal amount hereof at the rates and on the
dates set forth in the Agreement. The Company shall pay each Advance in full on
the dates set forth in the Agreement. All payments hereunder shall be made by
the Company without setoff, counterclaim or deduction of any kind.

        This Note has been executed and delivered pursuant to, and shall be
governed by, the terms and provisions of the Agreement. Each capitalized term
used herein and not otherwise defined herein shall have the same meaning
attributed to such term in the Agreement.

        If any Default described in the Agreement shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable without notice or demand in the manner and
with the effect provided in the Agreement.

        THIS WRITTEN NOTE, TOGETHER WITH THE AGREEMENT AND THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE COMPANY AND THE BANK AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENT OF THE COMPANY AND THE BANK. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE COMPANY AND THE BANK.

        This Note evidences indebtedness previously evidenced by certain of the
Notes issued under the Prior Agreement (the "Prior Notes"). That indebtedness is
not satisfied or extinguished but is continued under the terms of the Note. To
the extent this Note evidences indebtedness previously evidenced by the Prior
Notes, this Note amends and restates the Prior Notes in their respective
entirety to such extent.

    HAGGAR CLOTHING CO., a Nevada corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

J. M. Haggar, III
Chief Executive Officer

--------------------------------------------------------------------------------


EXHIBIT C
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

COMPLIANCE CERTIFICATE

--------------------------------------------------------------------------------


COMPLIANCE CERTIFICATE

        As of the date indicated below, the undersigned hereby certifies that
(i) no Default or Unmatured Default (as defined in the Credit Agreement) has
occurred and is continuing under that certain Second Amended and Restated Credit
Agreement (as amended, the "Credit Agreement") among Haggar Clothing Co., Haggar
Corp., JPMorgan Chase Bank and the Banks listed therein, (ii) the value of all
Inventory (as defined in the Credit Agreement) as reflected in the Company's
financial statements does not exceed its net realizable value and (iii) the
information contained on the Annex hereto is true, correct and complete.

    HAGGAR CLOTHING CO.
 
 
 
 
 
 
      By:     

--------------------------------------------------------------------------------

        Name:     

--------------------------------------------------------------------------------

        Title:     

--------------------------------------------------------------------------------

        Dated:     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ANNEX A TO COMPLIANCE CERTIFICATE

Summary


Requirement


--------------------------------------------------------------------------------

  Required Level

--------------------------------------------------------------------------------

  Current Status

--------------------------------------------------------------------------------

  Compliance


--------------------------------------------------------------------------------

Fixed Charge
(detail on Annex B)     1.25 to 1.00             to 1.00   Yes   No
Funded Debt Ratio
(detail on Annex C)
 
 
3.00 to 1.00
 
 
        to 1.00
 
Yes
 
No
Net Worth Company Group:
 
 
 
 
$
 
 
 
 
 
10% of the Net Worth of the Company Group
 
 
 
 
$
 
 
 
 
 
Net Worth attributable to non-guarantor subsidiaries (not to exceed 10% of the
Net Worth of the Company Group)
 
 
 
 
$
 
 
Yes
 
No
(a)
 
$123,800,000;
 
$
 
 
 
 
 
 
 
 
(b)
 
Plus 50% of the cumulative net income of the Company Group, on a consolidated
basis for each fiscal quarter to have completely elapsed since March 31, 2002
(with no reduction for negative quarters); and
 
$
 
 
 
 
 
 
 
 
(c)
 
Plus (662/3%) of the net proceeds from any registered public offering of the
capital stock of Haggar or the Company (if any).
 
$
 
 
 
 
 
 
 
 
(d)
 
Required Tangible Net Worth of the Company:
 
$
 
 
 
 
 
 
 
 
 
 
Sum of (a),(b) and (c)
 
$
 
 
 
 
 
Yes
 
No
Net Worth Company
 
$
24,400,000
 
$
 
 
Yes
 
No
Inventory Turns
(detail on Annex D)
 
 
2.0
 
 
 
 
Yes
 
No
Actual Capital Expenditures for current fiscal year (not to exceed 10% of the
Net Worth of the Company Group as set forth above).
 
$
 
 
$
 
 
Yes
 
No

--------------------------------------------------------------------------------


ANNEX B TO COMPLIANCE CERTIFICATE

HAGGAR CORP.
FIXED CHARGE RATIO
12 MONTHS ENDED                  , 200
($000'S)

 
 
  Qtr.

--------------------------------------------------------------------------------

  Qtr.

--------------------------------------------------------------------------------

  Qtr.

--------------------------------------------------------------------------------

  Qtr.

--------------------------------------------------------------------------------

  12 Months Ended

--------------------------------------------------------------------------------

Net Income                               - Gains + Losses Cap assets
Extr Event                               + Depreciation and Amortization        
                      + Interest Expense                               + Taxes
(exclusive of the tax effects relating to the closing of the Edinburg facility,
the operations in Japan, and the Weslaco facility)                              
+ Japan, Edinburg and Weslaco Charges (not to exceed $14,915,000 after tax or
$21,800,000 before tax) or minus the reversal thereof                          
    Total = Operating Cash Flow                               - Taxes (exclusive
of the tax effects relating to the closing of the Edinburg facility, the
operations in Japan and the Weslaco facility)                                  
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total Operating Cash Flow minus tax   $     $     $     $     $  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Interest Expense                               Req. Principal Payments        
                      Cash Dividends                               Maintenance
Capital Expenditure
($2,000,000)                                    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Total Fixed Charges   $     $     $     $     $  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Fixed Charge Ratio                              
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Fixed Charges/Cash Flow                             to 1.0                    
         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ANNEX C TO COMPLIANCE CERTIFICATE



HAGGAR CORP.
FUNDED DEBT RATIO
12 MONTHS ENDED                                                
($000'S)


Funded Debt             Revolver   $         Industrial Revenue Bonds +   $    
    other notes   $         other long term indebtedness   $        
indebtedness secured by Liens   $         Capital Lease Obligations (excluding
Guarantees and Indebtedness under Swap Agreements)   $        
Subtotal
 
 
 
 
$
 
Other short term indebtedness (excluding Guarantees and Indebtedness under Swap
Agreements)
 
$
 
 
 
 
Total Funded Indebtedness
 
$
 
 
$
 
Operating Cash Flow
(detail on Annex b)
 
$
 
 
 
 
Funded Debt/Operating Cash Flow
 
 
 
 
 
         to 1.00


--------------------------------------------------------------------------------


ANNEX D TO COMPLIANCE CERTIFICATE



HAGGAR CORP.
INVENTORY TURNS ANALYSIS
($000'S)


PRIOR 12 MONTHS' COST OF SALES      
3rd Prior Quarter
 
 
        $         $         $      

--------------------------------------------------------------------------------

  Total   $  
2nd Prior Quarter
 
 
        $         $         $      

--------------------------------------------------------------------------------

  Total   $  
Prior Quarter
 
 
        $         $         $      

--------------------------------------------------------------------------------

  Total   $  
Current Quarter
 
 
        $         $         $      

--------------------------------------------------------------------------------

  Total   $      

--------------------------------------------------------------------------------


Total 12 Months Cost of Sales
 
$
     

--------------------------------------------------------------------------------


Current Cost of Inventory,                            , 200    
 
 
 
Total 12 Months Cost of Sales/Current Inventory Level
 
 
         to 1.0


--------------------------------------------------------------------------------


ANNEX E TO COMPLIANCE CERTIFICATE



STANDBY
LETTERS OF CREDIT OUTSTANDING
                            , 200    


ISSUER


--------------------------------------------------------------------------------

  LC#

--------------------------------------------------------------------------------

  Maturity

--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

            $               $  
 
 
 
 
Total
 
$
 

--------------------------------------------------------------------------------


ANNEX F TO COMPLIANCE CERTIFICATE



PERMITTED INDEBTEDNESS


 
   
   
  Compliance

--------------------------------------------------------------------------------

(a)   Commercial Letters of Credit
($45,000,000 permitted)   $     Yes   No     (b)   Standby Letters of Credit
(other than those issued by the Agent)
($2,000,000 permitted)   $     Yes   No     (c)   Share Repurchase Obligations
Severance
($2,500,000 permitted)
$10,000,000 total permitted   $     Yes   No     (d)   Other Indebtedness
(permitted: $20,000,000)   $     Yes   No     (e)   Intercompany Indebtedness
(no limit on amount)   $             N/A (f)   Accounts payable to officers,
directors (no limit on amount)   $             N/A (g)   Guarantees (no limit on
amount)   $               (h)   Guarantees (Haggar Direct less than one years
rental) (no limit on amount)   $               (i)   Guarantees (Haggar Direct
exceeding one years rental) not to exceed $6,000,000 in the aggregate   $    
Yes   No     (j)   Additional senior unsecured promissory notes with maturities
after the Termination Date ($35,000,000 permitted)   $     Yes   No    

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(a)



Table of Contents
INDEX TO SCHEDULES AND EXHIBITS
SCHEDULES
EXHIBITS
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
RECITALS
ARTICLE 1. DEFINITIONS
ARTICLE 2. THE CREDITS
ARTICLE 3. CHANGE IN CIRCUMSTANCES; INDEMNIFICATION
ARTICLE 4. CONDITIONS PRECEDENT
ARTICLE 5. REPRESENTATIONS AND WARRANTIES
ARTICLE 6. AFFIRMATIVE COVENANTS
ARTICLE 7. NEGATIVE COVENANTS
ARTICLE 8. DEFAULTS
ARTICLE 9. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
ARTICLE 10. GENERAL PROVISIONS
ARTICLE 11 THE AGENT
ARTICLE 12. RATABLE PAYMENTS
ARTICLE 13. NOTICES
ARTICLE 14. COUNTERPARTS
ARTICLE 15. AMENDMENT AND RESTATEMENT
Consent of Domestic Subsidiaries
INDEX TO SCHEDULES AND EXHIBITS
SCHEDULE 1 to SECOND AMENDED AND RESTATED CREDIT AGREEMENT
CURRENT MEMBERS OF THE BOARDS OF DIRECTORS OF HAGGAR AND THE COMPANY
SCHEDULE 2 to SECOND AMENDED AND RESTATED CREDIT AGREEMENT
STANDBY LETTERS OF CREDIT OUTSTANDING As of March 31, 2002
SCHEDULE 3 to SECOND AMENDED AND RESTATED CREDIT AGREEMENT SUBSIDIARIES
SCHEDULE 4 to SECOND AMENDED AND RESTATED CREDIT AGREEMENT COMMITMENTS
SCHEDULE 5 to SECOND AMENDED AND RESTATED CREDIT AGREEMENT ADDRESSES FOR NOTICES
SCHEDULE 6 to SECOND AMENDED AND RESTATED CREDIT AGREEMENT
EXHIBIT A to SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BORROWING BASE CERTIFICATE
BORROWING BASE CERTIFICATE (for the month ending or as of )

HAGGAR CLOTHING CO.



EXHIBIT B to SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AMENDED AND RESTATED NOTE
EXHIBIT C to SECOND AMENDED AND RESTATED CREDIT AGREEMENT COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
ANNEX A TO COMPLIANCE CERTIFICATE
Summary
ANNEX B TO COMPLIANCE CERTIFICATE
ANNEX C TO COMPLIANCE CERTIFICATE
HAGGAR CORP. FUNDED DEBT RATIO 12 MONTHS ENDED ($000'S)
ANNEX D TO COMPLIANCE CERTIFICATE
HAGGAR CORP. INVENTORY TURNS ANALYSIS ($000'S)
ANNEX E TO COMPLIANCE CERTIFICATE
STANDBY LETTERS OF CREDIT OUTSTANDING ,200
ANNEX F TO COMPLIANCE CERTIFICATE
PERMITTED INDEBTEDNESS
